 

Exhibit 10.1

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

GYRODYNE SPECIAL DISTRIBUTION, LLC

 

 

 

  

TABLE OF CONTENTS

 

    Page ARTICLE I   DEFINITIONS       Section 1.1 Definitions 2 Section 1.2
Construction 8       ARTICLE II   ORGANIZATION       Section 2.1 Formation 8
Section 2.2 Name 8 Section 2.3 Registered Office; Registered Agent; Principal
Office; Other Offices 9 Section 2.4 Purposes 9 Section 2.5 Powers 9 Section 2.6
Term 9 Section 2.7 Title to Company Assets 9   ARTICLE III   MEMBERS AND GSD LLC
SHARES       Section 3.1 Members 10 Section 3.2 Authorization to Issue GSD LLC
Shares 11 Section 3.3 Outstanding GSD LLC Shares 11 Section 3.4 Uncertificated
Shares 12 Section 3.5 Record Holders 12 Section 3.6 Registration and Transfer of
GSD LLC Shares; Limitation on Transfer and Ownership 12 Section 3.7 Capital
Accounts 14 Section 3.8 Splits and Combinations 16       ARTICLE IV  
ALLOCATIONS AND DISTRIBUTIONS       Section 4.1 Allocations for Capital Account
Purposes 17 Section 4.2 Allocations for Tax Purposes 20 Section 4.3
Distributions to Record Holders 22

  

i

Table of Contents

 

ARTICLE V   MANAGEMENT AND OPERATION OF BUSINESS       Section 5.1 Managing
Member 23 Section 5.2 Power and Authority of Board 24 Section 5.3 Procedure for
Election of Directors; Required Vote 24 Section 5.4 Number of Directors 24
Section 5.5 Removal and Vacancies 24 Section 5.6 Quorum and Adjournment 25
Section 5.7 Regular Meetings 25 Section 5.8 Special Meetings 25 Section 5.9
Report and Records 25 Section 5.10 Committees 26 Section 5.11 Other Committees
of the Board 26 Section 5.12 Chairman of the Board 27 Section 5.13 Eligibility
to Make Nominations 27 Section 5.14 Procedures for Nominations by Members 27
Section 5.15 Submission of Questionnaire 29 Section 5.16 Articles of
Organization 29       ARTICLE VI   Officers       Section 6.1 Officers 30
Section 6.2 President 30 Section 6.3 Secretary 30 Section 6.4 Treasurer 31
Section 6.5 General Powers 31       ARTICLE VII   INDEMNIFICATION       Section
7.1 Mandatory Indemnification 31       ARTICLE VIII   BOOKS, RECORDS, ACCOUNTING
AND REPORTS       Section 8.1 Records and Accounting 36 Section 8.2 Fiscal Year
36 Section 8.3 Reports 36

  

ii

Table of Contents

 

ARTICLE IX   TAX MATTERS       Section 9.1 Tax Returns and Information 36
Section 9.2 Tax Elections 37 Section 9.3 Tax Controversies 37 Section 9.4
Withholding 37 Section 9.5 Partnership Treatment 37       ARTICLE X  
DISSOLUTION AND LIQUIDATION       Section 10.1 Dissolution 37 Section 10.2
Liquidator 38 Section 10.3 Liquidation 38 Section 10.4 Cancellation of Articles
of Organization 39 Section 10.5 Return of Contributions 40 Section 10.6 Waiver
of Partition 40 Section 10.7 Capital Account Restoration 40       ARTICLE XI  
AMENDMENT OF AGREEMENT       Section 11.1 General 40 Section 11.2 Super-Majority
Amendments 40 Section 11.3 Amendments to be Adopted Solely by the Board 41
Section 11.4 Amendment Requirements 42       ARTICLE XII   MEMBER MEETINGS      
Section 12.1 Voting 43 Section 12.2 Place of Meetings 43 Section 12.3 Annual
Meetings 43 Section 12.4 Special Meetings 43 Section 12.5 Notice of the Meeting
43 Section 12.6 Quorum 44 Section 12.7 Conduct of Members’ Meetings; Adjournment
44 Section 12.8 Inspectors of Election 44 Section 12.9 Action of Members 45
Section 12.10 Notice of Member Proposal For Business Other Than Nominations. 45

  

iii

Table of Contents

 

ARTICLE XIII   GENERAL PROVISIONS       Section 13.1 Seal of the Company 47
Section 13.2 Fiscal Year 47 Section 13.3 Emergency Provisions 47 Section 13.4
Further Action 47 Section 13.5 Severability 47 Section 13.6 Binding Effect 47
Section 13.7 Integration 48 Section 13.8 Creditors 48 Section 13.9 Waiver 48
Section 13.10 Counterparts 48 Section 13.11 Applicable Law 48 Section 13.12
Invalidity of Provisions 48 Section 13.13 Consent of Members 48 Section 13.14
Facsimile Signatures 48

  

iv

Table of Contents

 

AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF GYRODYNE SPECIAL DISTRIBUTION, LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GYRODYNE
SPECIAL DISTRIBUTION, LLC (together with the schedules and exhibits attached
hereto, and as amended, restated, supplemented or otherwise modified from time
to time), effective as of December 30, 2013, is entered into by Gyrodyne Company
of America, Inc., a self-managed and self-administered real estate investment
trust formed under the laws of the State of New York (“Gyrodyne”), as sole
member. Capitalized terms used in this Agreement and not otherwise defined have
the meanings set forth in Section 1.1 hereto.

 

WHEREAS, the Company was formed under the NYLLCL pursuant to articles of
organization filed with the Secretary of State of the State of New York on
October 15, 2013, and a Limited Liability Company Agreement of Gyrodyne Special
Distribution, LLC, dated as of October 15, 2013 (the “Original LLC Agreement”),
executed by Gyrodyne, as sole member;

 

WHEREAS, pursuant to the NYLLCL and the Original LLC Agreement, Gyrodyne has
authorized and approved an amendment and restatement of the Original LLC
Agreement on the terms set forth herein;

 

WHEREAS, on December 30, 2013, Gyrodyne plans to distribute all of the GSD LLC
Shares to holders of each share of common stock, par value $1.00 per share, of
Gyrodyne, on a pro rata basis (the “Distribution”);

 

WHEREAS, the Company is a party to that certain Amended and Restated Agreement
and Plan of Merger, dated as of December 20, 2013 (the “Plan of Merger”), among
the Company, Gyrodyne and Gyrodyne, LLC (“Gyrodyne LLC”), pursuant to which, at
the Effective Time, Gyrodyne and the Company will merge with and into Gyrodyne
LLC with Gyrodyne LLC being the surviving entity (the “Merger”); and

 

WHEREAS, at the Effective Time, pursuant to the Plan of Merger and without any
action on the part of any other Person, each GSD LLC Share issued and
outstanding immediately prior to the Effective Time automatically shall be
converted into such number of validly issued common shares of limited liability
company interests in Gyrodyne LLC as shall be determined by the Board of
Directors of Gyrodyne and announced at least ten days prior to Gyrodyne’s
meeting of shareholders at which shareholders of Gyrodyne shall consider and act
upon this Plan of Merger.

 

NOW THEREFORE, the limited liability company agreement of the Company is hereby
amended and restated to read in its entirety as follows:

 



1

Table of Contents

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1           Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Additional Member” means a Person admitted as a Member of the Company in
accordance with Article III as a result of an issuance of GSD LLC Shares to such
Person by the Company.

 

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each fiscal year of the Company, (a) increased by any amounts
that such Member is obligated to restore under the standards set by Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore under
Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by
(i) the amount of all losses and deductions that, as of the end of such fiscal
year, are reasonably expected to be allocated to such Member in subsequent years
under Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation Section
1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of the end
of such fiscal year, are reasonably expected to be made to such Member in
subsequent years in accordance with the terms of this Agreement or otherwise to
the extent they exceed offsetting increases to such Member’s Capital Account
that are reasonably expected to occur during (or prior to) the year in which
such distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 4.1(d)(i) or Section
4.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The “Adjusted Capital Account”
of a Member in respect of a Share shall be the amount that such Adjusted Capital
Account would be if such GSD LLC Share were the only interest in the Company
held by such Member from and after the date on which such GSD LLC Share was
first issued.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 3.7(d)(i) or Section 3.7(d)(ii).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question. As used herein, the term
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
Board, without taking into account any liabilities to which such Contributed
Property was subject at such time. The Board shall use such method as it
determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Company in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of Gyrodyne Special Distribution, LLC, as it may be amended, supplemented or
restated from time to time.

 

2

Table of Contents

 

“Articles of Organization” means the Articles of Organization of the Company
filed with the Secretary of State of the State of New York as referenced in
Section 5.21, as such Articles of Organization may be amended, supplemented or
restated from time to time.

 

“Board” has the meaning assigned to such term in Section 5.1.

 

“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.7. The “Capital Account” of a Member in respect of a Share shall be
the amount that such Capital Account would be if such GSD LLC Share were the
only interest in the Company held by such Member from and after the date on
which such GSD LLC Share was first issued.

 

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Member contributes to the Company pursuant to
this Agreement.

 

“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Members’ Capital
Accounts in respect of such Contributed Property, and (b) with respect to any
other Company property, the adjusted basis of such property for federal income
tax purposes, all as of the time of determination. The Carrying Value of any
property shall be adjusted from time to time in accordance with Section
3.7(d)(i) and Section 3.7(d)(ii) and to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of Company
properties, as deemed appropriate by the Board.

 

“Chairman of the Board” has the meaning assigned to such term in Section 5.1.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” means Gyrodyne Special Distribution, LLC, a New York limited liability
company, and any successors thereto.

 

“Company Group” means the Company and each Subsidiary of the Company.

 

“Company Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

 

3

Table of Contents

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the NYLLCL, but excluding cash, contributed to the Company. Once
the Carrying Value of a Contributed Property is adjusted pursuant to Section
3.7(d), such property shall no longer constitute a Contributed Property, but
shall be deemed an Adjusted Property.

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 4.1(d)(ix).

 

“Depositary” means, with respect to any GSD LLC Shares issued in global form,
The Depository Trust Company and its successors and permitted assigns.

 

“Director” means the individuals elected to the Board from time to time in
accordance with this Agreement in their capacity as managers of the Company
within the meaning of the NYLLCL.

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).

 

“Effective Time” has the meaning set forth in the Plan of Merger.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

 

“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

 

“GSD LLC Shares” means common shares of limited liability company interests in
the Company that are authorized and issued, evidencing a Member’s rights, powers
and duties with respect to the Company, in accordance with the terms of this
Agreement and the NYLLCL.

 

“Indemnified Person” means (a) any Person who was or is a Director or officer of
Gyrodyne and who is or was a Director or officer of the Company, (b) any Person
who is or was serving at the request of the Company as an officer, Director,
member, manager, partner, fiduciary or trustee of another Person (including any
Subsidiary); provided, that a Person shall not be an Indemnified Person by
reason of providing, on a fee-for-services basis, trustee, fiduciary or
custodial services, and (c) any Person on the Board designates as an
“Indemnified Person” for purposes of this Agreement.

 

“Independent Director” means a Director who meets the then current independence
and other standards required of audit committee members established by the
Exchange Act and the rules and regulations of the Commission thereunder and by
each National Securities Exchange on which GSD LLC Shares are listed for
trading.

 

“Liquidation Date” means the date on which an event giving rise to the
dissolution of the Company occurs.

 

4

Table of Contents

 

“Liquidator” means one or more Persons selected by the Board to perform the
functions described in Section 8.2 as liquidating trustee of the Company within
the meaning of the NYLLCL.

 

“Managing Member” means Gyrodyne or its successor in accordance with the terms
hereof.

 

“Member” means each member of the Company, including, unless the context
otherwise requires, each Managing Member, each Substitute Member, and each
Additional Member.

 

“Member Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Member Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Member Nonrecourse Debt.

 

“Merger” has the meaning set forth in the recitals to this Agreement.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act, or the NASDAQ National Market or any
successor thereto.

 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Company upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Member by the
Company, the Company’s Carrying Value of such property (as adjusted pursuant to
Section 3.7(d)(ii)) at the time such property is distributed, reduced by any
indebtedness either assumed by such Member upon such distribution or to which
such property is subject at the time of distribution, in either case, as
determined under Section 752 of the Code.

 

“Net Income” means, for any taxable year, the excess, if any, of the Company’s
items of income and gain for such taxable year over the Company’s items of loss
and deduction for such taxable year. The items included in the calculation of
Net Income shall be determined in accordance with Section 3.6(b) and shall not
include any items specially allocated under Section 4.1(d).

 

“Net Loss” means, for any taxable year, the excess, if any, of the Company’s
items of loss and deduction for such taxable year over the Company’s items of
income and gain for such taxable year. The items included in the calculation of
Net Loss shall be determined in accordance with Section 3.6(b) and shall not
include any items specially allocated under Section 4.1(d).

 

5

Table of Contents

 

“NYBCL” means the New York Business Corporation Law of the State of New York, as
amended, supplemented or restated from time to time, and any successor to such
statute.

 

“NYLLCL” means the New York Limited Liability Company Law, as amended,
supplemented or restated from time to time, and any successor to such statute.

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members pursuant to Section 4.2(b)(i)(A), Section 4.2(b)(ii)(A) and Section
4.2(b)(iii) if such properties were disposed of in a taxable transaction in full
satisfaction of such Nonrecourse Liabilities and for no other consideration.

 

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).

 

“Outstanding” means, with respect to GSD LLC Shares, all GSD LLC Shares that are
issued by the Company and reflected as outstanding on the Company’s books and
records as of the date of determination.

 

“Percentage Interest” means, as of any date of determination, with respect to
any Member, the product obtained by multiplying the quotient obtained by
dividing (x) the number of GSD LLC Shares held by such Member by (y) the total
number of all outstanding GSD LLC Shares. No Member may beneficially own a
percentage interest greater than 20%. As used herein, the term “beneficially
own” shall have the meaning ascribed to it under Rule 13d-3 promulgated under
the Exchange Act.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.

 

“Plan of Merger” has the meaning set forth in the recitals to this Agreement.

 

“Qualified Member” has the meaning set forth in Section 12.4 of this Agreement.

 

“Recapture Income” means any gain recognized by the Company (computed without
regard to any adjustment required by Section 734 or Section 743 of the Code)
upon the disposition of any property or asset of the Company, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Record Date” means the date established by the Company for determining (a) the
identity of the Record Holders entitled to notice of, or to vote at, any meeting
of Members or

 

6

Table of Contents

 

entitled to exercise rights in respect of any lawful action of Members or (b)
the identity of Record Holders entitled to receive any report or distribution or
to participate in any offer.

 

“Record Holder” or “holder” means, with respect to the GSD LLC Shares, the
Person in whose name such GSD LLC Shares are registered on the books that the
Company has caused to be kept as of the opening of business on such Business
Day.

 

“Required Allocations” means (a) any limitation imposed on any allocation of Net
Losses under Section 4.1(b) and (b) any allocation of an item of income, gain,
loss or deduction pursuant to Sections 4.1(d)(i), 4.1(d)(ii), 4.1(d)(iii),
4.1(d)(vi) or 4.1(d)(viii).

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes resulting from
a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 4.2(b)(i)(A) or Section 4.2(b)(ii)(A), respectively, to eliminate
Book-Tax Disparities.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

 

“Share Majority” means a majority of the total votes that may be cast in the
election of Directors by holders of all Outstanding GSD LLC Shares.

 

“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person owns or otherwise controls, directly or
indirectly, more than 50% of the voting shares or other similar interests or a
sole general partner interest or managing member or similar interest of such
Person.

 

“Substitute Member” means a Person who is admitted as a Member of the Company
pursuant to Section 3.5(d) as a result of a transfer of GSD LLC Shares to such
Person.

 

“transfer” means, with respect to a GSD LLC Share, a transaction by which the
Record Holder of a GSD LLC Share assigns such GSD LLC Share to another Person
who is or becomes a Member, and includes a sale, assignment, gift, exchange or
any other disposition by law or otherwise, including any transfer upon
foreclosure of any pledge, encumbrance, hypothecation or mortgage.

 

“Transfer Agent” means, with respect to any class of GSD LLC Shares, such bank,
trust company or other Person (including the Company or one of its Affiliates)
as shall be appointed from time to time by the Company to act as registrar and
transfer agent for such class of GSD LLC Shares; provided that if no Transfer
Agent is specifically designated for such class of GSD LLC Shares, the Company
shall act in such capacity.

 

“Transferability Date” shall mean the latest of (x) December 31, 2014, (y) the
date of termination of the Plan of Merger, and (z) the date upon which all
required actions have been taken under applicable law to permit unrestricted
transferability of the GSD LLC Shares.

 

7

Table of Contents

 

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the fair market value of such
property as of such date (as determined under Section 3.7(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 3.7(d) as of such date).

 

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
3.7(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 3.7(d)).

 

“U.S. GAAP” means United States generally accepted accounting principles
consistently applied.

 

Section 1.2        Construction.

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; and (c) the term “include” or “includes” means includes, without
limitation, and “including” means including, without limitation.

 

ARTICLE II

 

ORGANIZATION

 

Section 2.1        Formation.

 

The Company has been formed as a limited liability company pursuant to the
provisions of the NYLLCL. Except as expressly provided to the contrary in this
Agreement, the rights, duties (including fiduciary duties), liabilities and
obligations of the Members and the administration, dissolution and termination
of the Company shall be governed by the “NYLLCL” means the New York Limited
Liability Company Law, as amended, supplemented or restated from time to time,
and any successor to such statute. All GSD LLC Shares shall constitute personal
property of the owner thereof for all purposes and a Member has no interest in
specific Company property.

 

Section 2.2        Name.

 

The name of the Company shall be “Gyrodyne Special Distribution, LLC.” The
Company’s business may be conducted under any other name or names, as determined
by the Board. The words “Limited Liability Company,” “LLC,” or similar words or
letters shall be included in the Company’s name where necessary for the purpose
of complying with the laws of any jurisdiction that so requires. The Board may
change the name of the Company at any time and from time to time and shall
notify the Members of such change in the next regular communication to the
Members.

  

8

Table of Contents

 

Section 2.3        Registered Office; Registered Agent; Principal Office; Other
Offices.

 

The principal office shall be in the Village of St. James, Town of Smithtown,
County of Suffolk, State of New York. The address to which the Secretary of
State shall mail a copy of any process against the Company served upon him
pursuant to law is: Gyrodyne Special Distribution, LLC, 7 Flowerfield, Suite 28,
St. James, New York 11780, or such other place as the Board may from time to
time designate by notice to the Members. The Company may maintain offices at
such other place or places within or outside the State of New York as the Board
determines to be necessary or appropriate.

 

Section 2.4        Purposes.

 

The purpose for which the Company is formed is to:

 

(a)       engage in any and all lawful acts or activities for which limited
liability companies may be formed under the NYLLCL;

 

(b)       notwithstanding anything in this Agreement to the contrary, (i)
without the consent of any Person, the Merger is hereby authorized, approved,
ratified and confirmed, and (ii) in order to effectuate the Merger, the Company
is hereby authorized to execute, deliver and perform, and Gyrodyne or any
officer (as an “authorized person” within the meaning of the NYLLCL, as member,
as an officer or otherwise) is hereby authorized to execute and deliver on
behalf of the Company, the Plan of Merger, a Certificate of Merger of the
Company and Gyrodyne into Gyrodyne LLC to be filed in the office of the
Secretary of State of the State of New York, and all documents, agreements, or
certificates contemplated thereby or related thereto, in each case without
further authorization or approval of any other Person (and any such execution,
delivery and performance that has already occurred is hereby authorized,
approved, ratified and confirmed in all respects). The foregoing authorization
shall not be deemed a restriction on the powers of any Person to enter into
other agreements on behalf of the Company in accordance with this Agreement.

 

Section 2.5        Powers.

 

The Company shall have, in furtherance of the purposes described in Section 2.4,
all of the powers conferred upon limited liability companies organized under the
NYLLCL subject to any limitations contained in this Agreement or in the laws of
the State of New York.

 

Section 2.6        Term.

 

The Company’s term shall be perpetual, unless and until it is dissolved in
accordance with the provisions of Article VIII. The existence of the Company as
a separate legal entity shall continue until the cancellation of the Articles of
Organization as provided in the NYLLCL.

 

Section 2.7        Title to Company Assets.

 

Title to Company assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member, Director or officer, individually or collectively, shall have any
ownership interest in such Company assets or any portion thereof. Title to any
or all of the Company assets may be held in the name of the Company or one or
more nominees, as the Board may determine. All Company assets shall be

 

9

Table of Contents

 

recorded as the property of the Company in its books and records, irrespective
of the name in which record title to such Company assets is held.

 

ARTICLE III

 

MEMBERS AND GSD LLC SHARES

 

Section 3.1        Members.

 

(a)       A Person shall be admitted as a Member and shall become bound by the
terms of this Agreement if such Person purchases or otherwise lawfully acquires
any GSD LLC Share and becomes the Record Holder of such GSD LLC Share in
accordance with the provisions of Article IV hereof. A Person may become a
Record Holder without the consent or approval of any of the Members. A Person
may not become a Member without acquiring a GSD LLC Share.

 

(b)       The name and mailing address of each Member shall be listed on the
books and records of the Company maintained for such purpose by the Company or
the Transfer Agent. The Secretary of the Company shall update the books and
records of the Company from time to time as necessary to reflect accurately the
information therein (or shall cause the Transfer Agent to do so, as applicable).

 

(c)       Except as otherwise provided in the NYLLCL, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and the
Members shall not be obligated personally for any such debt, obligation or
liability of the Company solely by reason of being a Member of the Company.

 

(d)       Subject to Articles X and XI, Members may not be expelled from or
removed as Members of the Company. Members shall not have any right to withdraw
from the Company; provided, that when a transferee of a Member’s GSD LLC Shares
becomes a Record Holder of such GSD LLC Shares, such transferring Member shall
cease to be a member of the Company with respect to the GSD LLC Shares so
transferred.

 

(e)       Except to the extent expressly provided in this Agreement: (i) no
Member shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon dissolution of the Company may be considered as such by
law and then only to the extent provided for in this Agreement; (ii) no Member
shall have priority over any other Member either as to the return of Capital
Contributions or as to profits, losses or distributions; (iii) no interest shall
be paid by the Company on Capital Contributions; and (iv) no Member, in its
capacity as such, shall participate in the operation or management of the
Company’s business, transact any business in the Company’s name or have the
power to sign documents for or otherwise bind the Company by reason of being a
Member.

 

(f)        Any Member shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Company,
including business interests and activities in direct competition with the
Company Group. Neither the Company nor

 

10

Table of Contents

 

any of the other Members shall have any rights by virtue of this Agreement in
any such business interests or activities of any Member.

 

Section 3.2        Authorization to Issue GSD LLC Shares.

 

(a)       The aggregate number of GSD LLC Shares which the Company is authorized
to issue is four million (4,000,000).

 

(b)       All of the GSD LLC Shares which the Company is authorized to issue
shall be of one class, and shall be designated common shares.

 

(c)       No holder of GSD LLC Shares shall be entitled as a matter of right to
subscribe for, purchase or receive any GSD LLC Shares, whether out of the number
of GSD LLC Shares authorized by the Section 3.2(a) hereof or by amendment
thereof, or out of the GSD LLC Shares acquired by it after the issuance thereof,
or any rights or options to subscribe for, purchase or receive GSD LLC Shares
which it may issue or sell, nor shall any holder of GSD LLC Shares be entitled
as a matter of right to subscribe for, purchase or receive any bonds, debentures
or other securities which the Company may issue or sell that shall be
convertible into or exchangeable for GSD LLC Shares or to which shall be
attached or appertain any warrant or warrants or other instrument or instruments
or rights that shall confer upon the holder or owner of such securities the
right to subscribe for, purchase or receive from the Company any of its GSD LLC
Shares; but any GSD LLC Shares, whether now or hereafter authorized or acquired
by the Company, and any rights or options to subscribe for, purchase or receive
GSD LLC Shares from the Company, and any bonds, debentures or other securities
of the Company convertible into or exchangeable for GSD LLC Shares or to which
shall be attached or appertain any warrant or warrants or other instrument or
instruments or rights that shall confer upon the holder or owner of such
securities the right to subscribe for, purchase or receive from the Company any
of its GSD LLC Shares, may be issued and disposed of by the Board to such
persons, firms, corporations or associations for such consideration, upon such
terms and in such manner as the Board may in its discretion determine, without
offering any thereof on the same terms or on any terms to the Members then of
record.

 

Section 3.3        Outstanding GSD LLC Shares.

 

(a)       After giving effect to the Distribution, all of the GSD LLC Shares
shall be held pro rata by the shareholders of Gyrodyne as of the record date for
the Distribution in an amount equal to their ownership of shares of Gyrodyne's
common stock as of such date and any GSD LLC Shares then held by the Managing
Member shall automatically and without any further action be cancelled,
rescinded and declared void at the time of the Distribution.

 

(b)       At the Effective Time, automatically, by virtue of the Merger and
without any action on the part of any other Person, each GSD LLC Share
outstanding immediately prior to the Effective Time shall be converted into LLC
Shares as provided in the Merger Agreement.

 

(c)       As the Plan of Merger has been approved by the Managing Member and the
holders of GSD LLC Shares have no vote with respect thereto, no holder of GSD
LLC Shares shall be entitled to appraisal rights as a result of the Merger.

 

11

Table of Contents

 

Section 3.4        Uncertificated Shares.

 

The GSD LLC Shares shall be uncertificated and a listing of the Record Holders
thereof shall be maintained solely on the registrar of the Company’s shares and,
if applicable, in the book-entry account system of any transfer agent appointed
by the Company. No certificates evidencing such shares shall be issued. Upon
written request of a registered holder of GSD LLC Shares, the Company shall send
to such registered owner a statement of the powers, designations, preferences
and relative participating, optional or other special rights of each class of
stock or series thereof and the qualifications, limitations or restrictions of
such preferences and/or rights.

 

Section 3.5        Record Holders.

 

The Company shall be entitled to recognize the Record Holder as the owner of a
GSD LLC Share and, accordingly, shall not be bound to recognize any equitable or
other claim to or interest in such GSD LLC Share on the part of any other
Person, regardless of whether the Company shall have actual or other notice
thereof, except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such GSD
LLC Shares are listed for trading. Without limiting the foregoing, when a Person
(such as a broker, dealer, bank, trust company or clearing corporation or an
agent of any of the foregoing) is acting as nominee, agent or in some other
representative capacity for another Person in acquiring and/or holding GSD LLC
Shares, as between the Company on the one hand, and such other Persons on the
other, such representative Person shall be the Record Holder of such GSD LLC
Shares.

 

Section 3.6        Registration and Transfer of GSD LLC Shares; Limitation on
Transfer and Ownership.

 

(a)       The term “transfer,” when used in this Agreement with respect to a
Share, shall be deemed to refer to a transaction by which the Record Holder of a
GSD LLC Share assigns such GSD LLC Share to another Person who is or becomes a
Member, and includes a sale, assignment, gift, exchange or any other disposition
by law or otherwise, including any transfer upon foreclosure of any pledge,
encumbrance, hypothecation or mortgage.

 

(b)       The Company shall keep or cause to be kept on behalf of the Company a
register that will provide for the registration and transfer of GSD LLC Shares.
The Transfer Agent is hereby appointed registrar and transfer agent for the
purpose of registering GSD LLC Shares and transfers of such GSD LLC Shares as
herein provided. Transfers of GSD LLC Shares shall be made upon receipt of
proper transfer instructions from the registered holder of the shares or by such
person’s attorney lawfully constituted in writing, and upon payment of all
necessary transfer taxes or other governmental charge and compliance with
appropriate procedures for transferring shares in uncertificated form; provided,
however, that such surrender and endorsement, compliance or payment of taxes
shall not be required in any case in which the officers of the Company shall
determine to waive such requirement.

 

(c)       By acceptance of the transfer of any GSD LLC Share, each transferee of
a GSD LLC Share (including any nominee holder or an agent or representative
acquiring such

 

12

Table of Contents

 

GSD LLC Shares for the account of another Person) (i) shall be admitted to the
Company as a Substitute Member with respect to the GSD LLC Shares so transferred
to such transferee when any such transfer or admission is reflected in the books
and records of the Company, (ii) shall be deemed to agree to be bound by the
terms of this Agreement, (iii) shall become the Record Holder of the GSD LLC
Shares so transferred, (iv) grants powers of attorney to the officers of the
Company and any Liquidator of the Company, as specified herein, and (v) makes
the consents and waivers contained in this Agreement. The transfer of any GSD
LLC Shares and the admission of any new Member shall not constitute an amendment
to this Agreement.

 

(d)       Notwithstanding anything to the contrary in this Section 3.6, and even
though GSD LLC Shares will be recorded on the books of the Company, unless and
until the Transferability Date shall have occurred, GSD LLC Shares may not be
assigned or transferred, voluntarily or involuntarily, by the registered holder
and will not be listed on any exchange. Any attempted assignment or transfer
driving this period shall be void, except as provided in the following sentence,
in which case such GSD LLC Shares may be transferred only on the books of the
Company. The Company will permit transfers pursuant to the laws of bankruptcy,
inheritance, descent or distribution, to the successor to any holder that is a
corporate or other entity or by any any nominee holder or an agent or
representative holding such GSD LLC Shares for the account of another Person to
the beneficial owner of such GSD LLC Shares. If such a transfer is so requested,
the Company may require a holder, among other things, to furnish appropriate
endorsements and transfer documents, and the Company may require a holder to pay
any taxes and fees required by law. Nothing in this Section 3.6(d) will prohibit
the Company from acquiring any GSD LLC Shares from any holder thereof.

 

(e)       No Member’s Percentage Interest shall exceed 20% (the “Cap”) at any
time. If any Member’s Percentage Interest, at any time, is greater than the Cap
for any reason whatsoever, including but not limited to additional contributions
by Members, purchases or other acquisitions by Members, mergers, consolidations,
acquisitions, or other business combinations involving the Member (such Member,
the “Capped Member”), then the Percentage Interests resulting in such an
increase over the Cap (the “Excess Interest”) shall be transferred by the Capped
Member to an irrevocable trust formed and administered by the Company (the
“Trust”). The Excess Interest shall have no voting rights when held in the Trust
and shall be disregarded in computing any required votes under this Agreement.
The Company shall be responsible for all expenses relating to the Trust. The
Capped Member will be the beneficiary of the Trust. At the end of each fiscal
quarter, or at such other earlier date as determined by the Board, the Company,
on behalf of the Trust, shall have the option to purchase the Excess Interests
from the Trust at a price (the “Excess Interests Price”) determined by an
independent appraiser selected by the Board or to offer such Excess Interests to
third parties. The Board may, at its discretion, offer such Excess Interests to
the other Members in proportion to their Percentage Interests, or to other
Persons at the Excess Interests Price. However, in the event a Capped Member’s
Percentage Interests including the Excess Interest held beneficially in the
Trust on behalf of such Capped Member, at any time becomes less than the Cap due
to the sale of Percentage Interests by the Capped Member or due to additional
issuances of GSD LLC Shares by the Company, the Trust (to the extent such Capped
Member’s Excess Interests have not been sold pursuant to this Section 3.6(f))
shall return to the Capped Member the lesser of (x) all Excess Interests of such
Capped Member held in the Trust and (y) the number of Excess Interests that
would increase such Capped Member’s Percentage Interest to 20%. Distributions,
if any, made by the Company

 

13

Table of Contents

 

with respect to the Excess Interests shall be paid to the Capped Member promptly
upon receipt thereof by the Trust. The Trust shall distribute the proceeds of
any sale of the Excess Interests promptly upon receipt thereof to the Capped
Member. Notwithstanding the foregoing, any transfer of Interests pursuant to
this Section 3.6(f) that would cause the Company to be treated as a publicly
traded partnership taxable as a corporation under Section 7704 of the Code shall
be null and void and all transfers shall be made subject to and in compliance
with all applicable laws.

 

Section 3.7        Capital Accounts.

 

(a)       The Company shall maintain for each Member (or a beneficial owner of
GSD LLC Shares held by a nominee in any case in which the nominee has furnished
the identity of such owner to the Company in accordance with Section 6031(c) of
the Code or any other method acceptable to the Company) owning GSD LLC Shares a
separate Capital Account with respect to such GSD LLC Shares in accordance with
the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such Capital Account
shall be increased by (i) the amount of all Capital Contributions made to the
Company with respect to such GSD LLC Shares pursuant to this Agreement and (ii)
all items of Company income and gain (including income and gain exempt from tax)
computed in accordance with Section 3.7(b) and allocated with respect to such
GSD LLC Shares pursuant to Section 4.1, and decreased by (x) the amount of cash
or Net Agreed Value of all actual and deemed distributions of cash or property
made with respect to such GSD LLC Shares pursuant to this Agreement and (y) all
items of Company deduction and loss computed in accordance with Section 3.7(b)
and allocated with respect to such GSD LLC Shares pursuant to Section 4.1. The
foregoing provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulation
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Treasury Regulation. In the event the Board shall determine that it is
prudent to modify the manner in which the Capital Accounts or any adjustments
thereto (including adjustments relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Company or any
Members) are computed in order to comply with such Treasury Regulation, the
Board may make such modification, provided that it is not likely to have a
material effect on the amounts distributed to any Person pursuant to Article
VIII hereof upon the dissolution of the Company. The Board also shall (i) make
any adjustments that are necessary or appropriate to maintain equality among the
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulation Section 1.704-1(b).

 

(b)       For purposes of computing the amount of any item of income, gain, loss
or deduction, which is to be allocated pursuant to Article IV and is to be
reflected in the Members’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:

 

14

Table of Contents

 

(i)          All fees and other expenses incurred by the Company to promote the
sale of (or to sell) GSD LLC Shares that can neither be deducted nor amortized
under Section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, be treated as an item of deduction at the time such fees and other
expenses are incurred and shall be allocated among the Members pursuant to
Section 4.1.

 

(ii)         Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Company and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to Section
734(b) or 743(b) of the Code is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.

 

(iii)        Any income, gain or loss attributable to the taxable disposition of
any Company property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the Company’s
Carrying Value with respect to such property as of such date.

 

(iv)        In accordance with the requirements of Section 704(b) of the Code,
any deductions for depreciation, cost recovery or amortization attributable to
any Contributed Property shall be determined in the manner described in
Regulation Section 1.704-3(d)(2). Upon an adjustment pursuant to Section 3.7(d)
to the Carrying Value of any Adjusted Property that is subject to depreciation,
cost recovery or amortization, any further deductions for such depreciation,
cost recovery or amortization attributable to such property shall be determined
in the manner described in Regulation Section 1.704-3(d)(2).

 

(c)          A transferee of GSD LLC Shares shall succeed to a pro rata portion
of the Capital Account of the transferor based on the number of GSD LLC Shares
so transferred.

 

(d)          (i) In accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f), on an issuance of additional GSD LLC Shares for cash or
Contributed Property and the issuance of GSD LLC Shares as consideration for the
provision of services, the Capital Account of all Members and the Carrying Value
of each Company property immediately prior to such issuance shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized on an actual sale of each such property immediately
prior to such issuance and had been allocated to the Members at such time
pursuant to Section 4.1 in the same manner as any item of gain or loss actually
recognized during such period would have been allocated. In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and fair market
value of all Company assets (including cash or cash equivalents) immediately
prior to the issuance of additional GSD LLC Shares shall be determined by the
Board using such method of

 

15

Table of Contents

 

valuation as it may adopt; provided, however, that the Board, in arriving at
such valuation, must take fully into account the fair market value of the GSD
LLC Shares of all Members at such time. The Board shall allocate such aggregate
value among the assets of the Company (in such manner as it determines) to
arrive at a fair market value for individual properties.

 

(ii)         In accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed distribution to
a Member of any Company property (other than a distribution of cash that is not
in redemption or retirement of a Share), the Capital Accounts of all Members and
the Carrying Value of all Company property shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as if such Unrealized Gain or Unrealized Loss had been recognized in a
sale of such property immediately prior to such distribution for an amount equal
to its fair market value, and had been allocated to the Members, at such time,
pursuant to Section 4.1 in the same manner as any item of gain or loss actually
recognized during such period would have been allocated. In determining such
Unrealized Gain or Unrealized Loss the aggregate cash amount and fair market
value of all Company assets (including cash or cash equivalents) immediately
prior to a distribution shall (A) in the case of an actual distribution that is
not made pursuant to Section 8.3 or in the case of a deemed distribution, be
determined and allocated in the same manner as that provided in Section
3.7(d)(i) or (B) in the case of a liquidating distribution pursuant to Section
8.3, be determined and allocated by the Liquidator using such method of
valuation as it may adopt.

 

(iii)        The Board may make the adjustments described in clause (i) above in
the manner set forth therein if the Board determines that such adjustments are
necessary or useful to effectuate the intended economic arrangement among the
Members (i.e., that equal distributions be paid with respect to each GSD LLC
Share), including Members who received GSD LLC Shares in connection with the
performance of services to or for the benefit of the Company.

 

(e)          Notwithstanding anything expressed or implied to the contrary in
this Agreement, in the event the Board shall determine, in its sole and absolute
discretion, that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto, are computed in order to effectuate
the intended economic sharing arrangement of the Members (i.e., that equal
distributions be paid with respect to each GSD LLC Share), the Board may make
such modification.

 

Section 3.8          Splits and Combinations.

 

(a)          Subject to paragraph (d) of this Section 3.8, the Company may make
a pro rata distribution of GSD LLC Shares to all Record Holders of GSD LLC
Shares, or may effect a subdivision or combination of GSD LLC Shares so long as,
after any such event, each Member shall have the same Percentage Interest in the
Company as before such event, and any amounts calculated on a per share basis or
stated as a number of GSD LLC Shares are proportionately adjusted.

 

16

Table of Contents

 

(b)          Whenever such a distribution, subdivision or combination of GSD LLC
Shares is declared, the Board shall select a Record Date as of which the
distribution, subdivision or combination shall be effective and shall send
notice thereof at least 20 days prior to such Record Date to each Record Holder
as of a date not less than 10 days nor more than 60 days prior to the date of
such notice. The Board also may cause a firm of independent public accountants
selected by it to calculate the number of GSD LLC Shares to be held by each
Record Holder after giving effect to such distribution, subdivision or
combination. The Board shall be entitled to rely on any certificate provided by
such firm as conclusive evidence of the accuracy of such calculation.

 

(c)          Promptly following any such distribution, subdivision or
combination, the Company may issue uncertificated shares to the Record Holders
of GSD LLC Shares as of the applicable Record Date representing the new number
of GSD LLC Shares held by such Record Holders, or the Board may adopt such other
procedures that it determines to be necessary or appropriate to reflect such
changes.

 

(d)          The Company shall not issue fractional GSD LLC Shares upon any
distribution, subdivision or combination of GSD LLC Shares. If a distribution,
subdivision or combination of GSD LLC Shares would otherwise result in the
issuance of fractional GSD LLC Shares, each fractional GSD LLC Share shall be
rounded to the nearest whole GSD LLC Share (and a 0.5 GSD LLC Share shall be
rounded to the next higher GSD LLC Share).

 

ARTICLE IV

 

ALLOCATIONS AND DISTRIBUTIONS

 

Section 4.1          Allocations for Capital Account Purposes.

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Members among themselves, the Company’s items of income, gain, loss and
deduction (computed in accordance with Section 3.7(b)) shall be allocated among
the Members in each taxable year (or portion thereof) as provided herein below.

 

(a)          Net Income. After giving effect to the special allocations set
forth in Section 4.1(d), Net Income for each taxable year and all items of
income, gain, loss and deduction taken into account in computing Net Income for
such taxable year shall be allocated to the Members in accordance with their
respective Percentage Interests.

 

(b)          Net Losses. After giving effect to the special allocations set
forth in Section 4.1(d), Net Losses for each taxable period and all items of
income, gain, loss and deduction taken into account in computing Net Losses for
such taxable period shall be allocated to the Members in accordance with their
respective Percentage Interests; provided that to the extent any allocation of
Net Losses would cause any Members to have a deficit balance in its Adjusted
Capital Account at the end of such taxable year (or increase any existing
deficit balance in its Adjusted Capital Account), such allocation of Net Loss
shall be reallocated among the other Members in accordance with their respective
Percentage Interests.

 



17

Table of Contents

 

(c)          Allocation upon Termination. With respect to all Section 4.1(a) and
(b) allocations following a Liquidation Date, such allocations shall be made
after Capital Account balances have been adjusted by all other allocations
provided under this Section 4.1 and after giving effect to all distributions
during such taxable year; provided, however, that solely for purposes of this
Section 4.1(c), Capital Accounts shall not be adjusted for distributions made
pursuant to Section 8.3.

 

(d)          Special Allocations. Notwithstanding any other provision of this
Section 4.1, the following special allocations shall be made for such taxable
period:

 

(i)          Company Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 4.1, if there is a net decrease in Company Minimum
Gain during any Company taxable period, each Member shall be allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 4.1(d), each Member’s Adjusted Capital Account
balance shall be determined, and the allocation of income and gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 4.1(d) with respect to such taxable period (other than
an allocation pursuant to Sections 4.1(d)(iii) and 4.1(d)(vi)). This Section
4.1(d)(i) is intended to comply with the Company Minimum Gain chargeback
requirement in Treasury Regulation Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(ii)         Chargeback of Member Nonrecourse Debt Minimum Gain. Notwithstanding
the other provisions of this Section 4.1 (other than Section 4.1(d)(i)), except
as provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain during any Company taxable
period, any Member with a share of Member Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Company income and
gain for such period (and, if necessary, subsequent periods) in the manner and
amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
4.1(d), each Member’s Adjusted Capital Account balance shall be determined, and
the allocation of income and gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 4.1(d), other
than Section 4.1(d)(i) and other than an allocation pursuant to Sections
4.1(d)(v) and 4.1(d)(vi), with respect to such taxable period. This Section
4.1(d)(ii) is intended to comply with the chargeback of items of income and gain
requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(iii)        Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company
income and gain shall be specially allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under Section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Sections 4.1(d)(i) or (ii). This Section 4.1(d)(iii) is

 



18

Table of Contents

 

intended to qualify and be construed as a “qualified income offset” within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

(iv)         Gross Income Allocations. In the event any Member has a deficit
balance in its Capital Account at the end of any Company taxable period in
excess of the sum of (A) the amount such Member is required to restore pursuant
to the provisions of this Agreement and (B) the amount such Member is deemed
obligated to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Member shall be specially allocated items of Company gross
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 4.1(d)(iv) shall be made only if and
to the extent that such Member would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Section 4.1
have been tentatively made as if this Section 4.1(d)(iv) were not in this
Agreement.

 

(v)          Nonrecourse Deductions. Nonrecourse Deductions for any taxable
period shall be allocated to the Members in accordance with their respective
Percentage Interests. If the Board determines that the Company’s Nonrecourse
Deductions should be allocated in a different ratio to satisfy the safe harbor
requirements of the Treasury Regulations promulgated under Section 704(b) of the
Code, the Board is authorized, upon notice to the other Members, to revise the
prescribed ratio to the numerically closest ratio that does satisfy such
requirements.

 

(vi)         Member Nonrecourse Deductions. Member Nonrecourse Deductions for
any taxable period shall be allocated 100% to the Member that bears the Economic
Risk of Loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Member bears the Economic Risk of Loss with
respect to a Member Nonrecourse Debt, such Member Nonrecourse Deductions
attributable thereto shall be allocated between or among such Members in
accordance with the ratios in which they share such Economic Risk of Loss.

 

(vii)        Nonrecourse Liabilities. Nonrecourse Liabilities of the Company
described in Treasury Regulation Section 1.752-3(a)(3) shall be allocated among
the Members in a manner chosen by the Board and consistent with such Treasury
Regulation.

 

(viii)      Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Section 734(b) or 743(b) of
the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.

 



19

Table of Contents

 

(ix)         Curative Allocation.

 

(A)         The Required Allocations are intended to comply with certain
requirements of the Treasury Regulations. It is the intent of the Members that,
to the extent possible, all Required Allocations shall be offset either with
other Required Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 4.1(d)(ix). Therefore,
notwithstanding any other provision of this Article IV (other than the Required
Allocations), the Board shall make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Required Allocations were not part of
this Agreement and all Company items were allocated pursuant to the economic
agreement among the Members.

 

(B)         The Board shall, with respect to each taxable period, (1) apply the
provisions of Section 4.1(d)(ix)(A) in whatever order is most likely to minimize
the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 4.1(d)(ix)(A)
among the Members in a manner that is likely to minimize such economic
distortions.

 

Section 4.2          Allocations for Tax Purposes.

 

(a)          Except as otherwise provided herein, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Members in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 4.1.

 

(b)          In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or an Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Members as follows:

 

(i)          (A) In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Members in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Members in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to Section
4.1.

 

(ii)         (A) In the case of an Adjusted Property, such items shall (1)
first, be allocated among the Members in a manner consistent with the principles
of Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Sections 3.7(d)(i) or 3.7(d)(ii), and (2) second, in the event such
property was originally a Contributed Property, be allocated among the Members
in a manner consistent with Section

 



20

Table of Contents

 

4.2(b)(i)(A); and (B) any item of Residual Gain or Residual Loss attributable to
an Adjusted Property shall be allocated among the Members in the same manner as
its correlative item of “book” gain or loss is allocated pursuant to Section
4.1. 

 

(iii)        The Board shall apply the principles of Treasury Regulation Section
1.704-3(d) to eliminate Book-Tax Disparities. Notwithstanding the preceding
sentence, the Board may cause the Company to eliminate Book-Tax Disparities
using another method described in Treasury Regulation Section 1.704-3.

 

(c)          For the proper administration of the Company and for the
preservation of uniformity of the GSD LLC Shares, the Board shall (i) adopt such
conventions as it deems appropriate in determining the amount of depreciation,
amortization and cost recovery deductions; (ii) make special allocations for
federal income tax purposes of income (including gross income) or deductions;
(iii) amend the provisions of this Agreement as appropriate (x) to reflect the
proposal or promulgation of Treasury Regulations under Section 704(b) or Section
704(c) of the Code or (y) otherwise to preserve or achieve uniformity of the GSD
LLC Shares; and (iv) adopt and employ such methods for (A) the maintenance of
Capital Accounts for book and tax purposes, (B) the determination and allocation
of adjustments under Sections 704(c), 734 and 743 of the Code, (C) the
determination and allocation of taxable income, tax loss and items thereof under
this Agreement and pursuant to the Code, (D) the determination of the identities
and tax classification of Members, (E) the provision of tax information and
reports to the Members, (F) the adoption of reasonable conventions and methods
for the valuation of assets and the determination of tax basis, (G) the
allocation of asset values and tax basis, (H) the adoption and maintenance of
accounting methods, (I) the recognition of the transfer of GSD LLC Shares, (J)
tax compliance and other tax-related requirements, including the use of computer
software, and to use filing and reporting procedures similar to those employed
by publicly-traded partnerships and limited liability companies, as it
determines in its sole discretion are necessary and appropriate to execute the
provisions of this Agreement and to comply with federal, state and local tax
law, and to achieve uniformity of GSD LLC Shares. The Board may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 4.2(c) only if such conventions, allocations or
amendments would not have a material adverse effect on the Members, the holders
of any class or classes of GSD LLC Shares issued and Outstanding or the Company,
and if such allocations are consistent with the principles of Section 704 of the
Code.

 

(d)          The Board may determine to depreciate or amortize the portion of an
adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the Company’s common basis of
such property, despite any inconsistency of such approach with Treasury
Regulation Section 1.167(c)-l(a)(6) or any successor regulations thereto. If the
Board determines that such reporting position cannot be taken, the Board may
adopt depreciation and amortization conventions under which all purchasers
acquiring GSD LLC Shares in the same month would receive depreciation and
amortization deductions, based upon the same applicable rate as if they had
purchased a direct interest in the Company’s property. If the Board chooses not
to utilize such aggregate method, the Board may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any GSD LLC

 



21

Table of Contents

 

Shares, so long as such conventions would not have a material adverse effect on
the Members or the Record Holders of GSD LLC Shares.

 

(e)          Any gain allocated to the Members upon the sale or other taxable
disposition of any Company asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 4.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Members (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

 

(f)          All items of income, gain, loss, deduction and credit recognized by
the Company for federal income tax purposes and allocated to the Members in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Company;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the Board) to take into account those adjustments permitted
or required by Sections 734 and 743 of the Code.

 

(g)          Pursuant to Section 4.2(c), the Board may adopt and employ such
conventions and methods as it determines in its sole discretion to be
appropriate for the determination for federal income tax purposes of each item
of Company income, gain, loss, and deduction and the allocation of such items
among Members and between transferors and transferees under this Agreement and
pursuant to the Code (including Section 706 of the Code) and the regulations or
rulings promulgated thereunder. The Board may revise, alter or otherwise modify
such methods of allocation to the extent permitted or required by Section 706 of
the Code and the regulations or rulings promulgated thereunder.

 

(h)          Allocations that would otherwise be made to a Member under the
provisions of this Article IV shall instead be made to the beneficial owner of
GSD LLC Shares held by a nominee in any case in which the nominee has furnished
the identity of such owner to the Company in accordance with Section 6031(c) of
the Code or any other method determined by the Board.

 

Section 4.3          Distributions to Record Holders.

 

(a)          The Board may fix any time whatsoever not less than ten (10) nor
more than sixty (60) days prior to the date of any meeting of Members, or the
date for the payment of any dividend or distribution, or the date for the
allotment of rights, or the date when any change or conversion or exchange of
GSD LLC Shares will be made or will go into effect, as a record date for the
determination of the Members entitled to notice of, or to vote at, any such
meetings, or entitled to receive payment of any such dividend or distribution,
or to receive any such allotment of rights, or to exercise the rights in respect
to any such change, conversion or exchange of GSD LLC Shares.

 

(b)          Notwithstanding Section 4.3(a), in the event of the dissolution and
liquidation of the Company, all distributions shall be made in accordance with,
and subject to the terms and conditions of, Section 8.3(a).

 

22

Table of Contents

 

ARTICLE V

 

MANAGEMENT AND OPERATION OF BUSINESS

 

Section 5.1           Managing Member.

 

(a) Prior to the Transferability Date, the Company shall be managed by the
Managing Member. Prior to such date, the provisions of Article V (other than
this Section 5.1) shall not be applicable, and references to the “Board” in
other Articles of this Agreement shall be deemed to be references to the
Managing Member.

 

(b) For the avoidance of doubt, during such period prior to the Transferability
Date as the Company is managed by the Managing Member, the Managing Member shall
have sole and absolute discretion regarding the management and affairs of the
Company. In furtherance and not in limitation of the foregoing, the Managing
Member shall have the right to reimbursement from the Company for any costs and
expenses incurred by the Managing Member to the extent such costs and expenses
represent costs and expenses properly allocable to the Company. Moreover, the
Managing Member may provide such service to the Company and shall be compensated
by the Company at a market rate for such services. The Managing Member may
designate any successor Managing Member.

 

(c) In addition, the Managing Member shall provide an initial liquidity facility
to the Company to permit it to conduct its operations in such amount as the
Managing Member may determine from time to time, except that in no event shall
the Managing Member be required to provide any such facility or other capital
contribution, loan, guaranty or similar financial arrangement in an amount
exceeding $2,500,000 in the aggregate.

 

(d) Notwithstanding any provision hereof to the contrary, prior to the
Transferability Date, the Managing Member shall have the sole authority to
approve and voting rights in respect of (and no other authorization or vote of
any other Members shall be required in connection with) the approval of: (i) the
liquidation or dissolution of the Company; (ii) the sale, exchange, lease,
mortgage, pledge or other transfer of all, substantially all or any lesser
portion of the Company's assets; or (3) a merger or consolidation of the Company
with or into another Person.

 

(e) The Managing Member will act in good faith and in accordance with the best
interests of the Company in managing the the Company's affairs pursuant to this
Agreement, but will have no obligation or liability to the Company or any of its
other Members for any decision made or action taken in connection with the
discharge of its duties hereunder if such decision or action is made or taken in
good faith and does not constitute gross negligatence or willful misconduct by
the Managing Member.

 

(f) The Managing Member will not, by virtue of its rights and obligations under
this Agreement, be in any way prohibited or restricted from engaging in or
possessing an interest in any other business venture of any nature, including
any competitive activities. Any and all conflicts between the Managing Member's
interest in any other business venture and the interests of the Company are
hereby consented to and waived. Neither the Company nor any other Member will
have any rights in or to the income or profits derived from any other business

 

23

Table of Contents

 

venture of the Managing Member, nor will the Managing Member have any obligation
to the Company or any other Member, with respect to any other business venture.

 

Section 5.2           Power and Authority of Board.

 

Subsequent to the Transferability Date, the business and affairs of the Company
shall be managed by its board of Directors (the “Board”), acting, collectively,
as managers of the Company within the meaning of the NYLLCL. Except as otherwise
specifically provided in this Agreement, the authority and functions of the
Board, on the one hand, and of the officers, on the other hand, shall be
identical to the authority and functions of the board of directors and officers,
respectively, of a corporation organized under the NYBCL. In addition to the
powers that now or hereafter can be granted to managers under the NYLLCL and to
all other powers granted under any other provision of this Agreement, the Board
may exercise all such powers of the Company and shall have full power and
authority to do, and to direct the officers to do, all such lawful acts and
things and on such terms as it determines to be necessary or appropriate to
conduct the business of the Company.

 

Section 5.3           Procedure for Election of Directors; Required Vote.

 

Election of Directors at all meetings of the Members at which Directors are to
be elected (an “Election Meeting”) shall be by ballot, a plurality of the votes
cast thereat shall elect Directors; provided, however, that the initial
Directors following the transferability date shall be appointed by the Managing
Member and shall continue until their successors are duly elected and qualified
in accordance herewith.

 

Section 5.4           Number of Directors.

 

The Board shall consist of not less than three (3) nor more than seven (7)
Directors, who need not be Members. Within these limits, the number of Directors
of the Company shall be fixed from time to time by resolution of the Board.

 

Section 5.5           Removal and Vacancies.

 

Any Director or Directors may be removed at any time, but only for “cause” by
the affirmative vote of two-thirds (2/3) of the Directors then in office or by
vote of the Members at a special meeting called for that purpose. “Cause” for
purposes hereof shall be defined as criminal acts, misfeasance of office or
other similar acts. If the office of any Director or Directors becomes vacant by
reason of death, resignation, retirement, disqualification, removal from office,
increase in the authorized number of Directors, or otherwise, the remaining
Directors, though less than a quorum or by the sole remaining Director shall
choose a successor, successors or additional Directors who shall hold office for
the remainder of the term of the vacant office. In the event of a vacancy, the
Board, may, in its discretion, reduce the number of Directors by allowing the
vacated office to remain vacant. In the event that the Board increases the
number of Directors, such new Directors will be elected by the Board to a Class
or Classes of Directors so designated by the Board for the term(s) to expire at
the annual meeting(s) of the Company next electing such Class or Classes, except
as otherwise required by law.

  

24

Table of Contents

 

Section 5.6           Quorum and Adjournment.

 

A majority of the Directors shall constitute a quorum at any meeting except as
otherwise provided by law but a lesser number may adjourn any meeting from time
to time and the meeting may be held as so adjourned without further notice.

 

Section 5.7           Regular Meetings.

 

Regular meetings of the Board shall be held on such day, at such hour, and at
such place, consistent with applicable law, as the Board shall from time to time
designate or as may be designated in any notice from the Secretary calling the
meeting. The Board shall meet at the first regular meeting following the annual
meeting of Members at which the Directors are elected. Notice need not be given
of regular meetings of the Board that are held at the time and place designated
by the Board. If a regular meeting is not to be held at the time and place
designated by the Board, notice of such meeting, which need not specify the
business to be transacted thereat and shall be given (a) if by mail, at least
five (5) days, or (b) if by electronic communications or delivered personally or
by telephone, not less than two (2) days before the time of such meeting,
excepting the meeting following the election of Directors. Notices shall be
given to each Director at the addresses that he/she shall furnish from time to
time to the Secretary as the address for such notices.

 

Except as otherwise provided by law or this Agreement, a majority of those
Directors present and voting at any meeting of the Board, if a quorum is present
at such time, shall decide each matter considered. A Director cannot vote by
proxy, or otherwise act by proxy, at a meeting of the Board.

 

Section 5.8           Special Meetings.

 

Special meetings of the Board may be called by the Chairman of the Board, or in
his absence, by the President, or at the request of three or more members of the
Board. A special meeting of the Board shall be deemed to be any meeting other
than a regular meeting of the Board. Notice of the time and place of every
special meeting, which need not specify the business to be transacted thereat
and which may be either verbal or in writing, shall be given by the Secretary to
each member of the Board (a) if by mail, at least seventy-two (72) hours or (b)
if by electronic communications or delivered personally or by telephone, not
less than eighteen hours before the time of such meeting, excepting the meeting
following the election of Directors. Notices shall be given to each Director at
the addresses that he/she shall furnish from time to time to the Secretary as
the address for such notices.

 

Waiver of Notice in writing by any Director of any special meeting of the Board
or of any committee thereof, whether prior or subsequent to such meeting, or
attendance at such meeting by any Director, shall be equivalent to notice to
such Directors of such meeting.

 

Section 5.9           Report and Records.

 

The reports of officers and Committees and the records of the proceedings of all
Committees shall be filed with the Secretary of the Company and presented to the
Board, if practicable, at its next regular meeting. The Board shall keep
complete records of its proceedings in a minute book kept for that purpose. When
a Director shall request it, the vote of each Director upon a particular
question shall be recorded in the minutes.

 

25

Table of Contents

 

Section 5.10           Committees.

 

(a)          Executive Committee. The Board, in its discretion, may appoint
three or more of its Directors to act as an Executive Committee. The Committee
shall be comprised of the Chairman and such other Directors as appointed by the
Board. Such Committee shall, when the Board is not meeting, assume such duties
and perform such services as may be assigned to it by the Board, with the same
force and effect as though the Board had performed the same.

 

The Executive Committee has all the authority of the Board, except with respect
to certain matters that by the NYLLCL may not be delegated by the Board. The
Committee may act only in the intervals between meetings of the full Board. It
acts usually in those cases where it is not feasible to convene a special
meeting of the Board or where the agenda is the technical completion of
undertakings already approved in principle by the Board.

 

All action by the Executive Committee shall be reported to the Board at its
meeting next succeeding such action, and shall be subject to revision or
alteration by the Board; provided that no rights or acts of third parties shall
be affected by any such revision or alteration. The Executive Committee shall
fix its own rules of procedure and shall meet where and as provided by such
rules, or by resolution of the Board, but in every case the presence of a
majority of its members shall be necessary to constitute a quorum.

 

In every case, the affirmative vote of a majority of all members of the
Committee present at the meeting shall be necessary to its adoption of any
resolution.

 

Section 5.11         Other Committees of the Board.

 

The Board may appoint one or more Directors to comprise one or more of the
following Committees, or such other committees as may be designated from
time-to-time by the Board, who shall serve at the pleasure of the Board:

 

(a)          Audit Committee. The Committee shall be comprised of non-employee
Directors. The duties of the Committee include recommendation of the independent
accountants to be appointed by the Board; approval of the scope of the
accountants’ examination and other services; review of financial statements,
including auditors’ opinions and management letters, and reporting to the Board
the Committee’s recommendation with respect thereto; review of financial and/or
fiscal policies and policy decisions; determination of the duties and
responsibilities of the officer with internal auditing responsibility; approval
of the scope of such officer’s work and review of the results thereof and,
through review of the results of internal and external audits, monitoring of
internal programs to ensure compliance with laws, regulations and the Company’s
responsibilities for financial reporting to the public.

 

(b)          Compensation Committee. The Committee shall be comprised of
non-employee Directors. The duties of the Committee include approval of salaries
to be paid to senior executive officers; approval of or delegation to the
President of the authority to approve the salaries of all other officers; and
the annual review of all significant financial relationships which Directors and
officers have with the Company, directly or indirectly. The duties also include
investigation of any complaints concerning possible conflicts of interests
involving Directors or officers of the Company, recommendations to the Board of
actions to be taken to remove any

 

26

Table of Contents

 

such conflicts and recommendation of policies or procedures designed to avoid
any such conflicts of interest.

 

(c)          Nominating Committee. The Committee shall be comprised of the
Chairman of the Board and non-employee Directors. The duties of the Committee
include recommendation to the Board with respect to nominees for election as
Directors; and recommendation to the Board with respect to the composition of
all Committees of the Board other than the Executive and Nominating Committees.

 

A majority of the number of members of any Committee shall constitute a quorum
for the transaction of business. The action of a majority of members present at
a Committee meeting at which a quorum is present shall constitute the act of the
Committee.

 

Section 5.12         Chairman of the Board.

 

The Board shall elect a Chairman of the Board at the first regular meeting of
the Board following each annual meeting of Members at which Directors are
elected. The Chairman of the Board shall be a member of the Board and shall
preside at the meetings of the Board and perform such other duties as may be
prescribed by the Board.

 

Section 5.13         Eligibility to Make Nominations.

 

Nominations of candidates for election as Directors at any Election Meeting may
be made (1) by any Members entitled to vote at such Election Meeting only in
accordance with the procedures established by Section 5.15, or (2) by the Board.
In order to be eligible for election as a Director, any Director nominee must
first be nominated in accordance with the provisions of this Agreement.

 

Section 5.14         Procedures for Nominations by Members.

 

(a)          Any Member entitled to vote for the election of a Director at an
Election Meeting may nominate one or more persons for such election only if
written notice of such Member’s intent to make such nomination is delivered to
or mailed and received by the Secretary of the Company. Such notice shall be
delivered to the Secretary at the principal executive offices of the Company (1)
with respect to an annual meeting of Members, not later than the close of
business on the 120th day nor earlier than the close of business on the 150th
day prior to the first anniversary of the preceding year’s annual meeting,
which, in the case of the first annual meeting of Members following the date
hereof, the preceding year’s annual meeting shall mean the annual meeting of
Gyrodyne’s shareholders held in the preceding year); provided, however, that in
the event that the date of the annual meeting is more than 30 days before or
more than 60 days after such anniversary date, notice by the Member to be timely
must be so delivered not earlier than the close of business on the 120th day
prior to such annual meeting and not later than the close of business on the
later of the 90th day prior to such annual meeting or the 10th day following the
day on which public disclosure of the date of such meeting is first made by the
Company; and (2) with respect to a special meeting, not earlier than the close
of business on the 120th day prior to the date of such special meeting and not
later than the close of business on the later of the 90th day prior to the date
of such special meeting or the 10th day following the date of public disclosure
of the date of such special meeting. In no event shall the

 

27

Table of Contents

 

public disclosure of an adjournment of an Election Meeting commence a new time
period for the giving of a Member’s notice as described above. The written
notice of the Member intending to make the nomination (the “Proponent”) shall
set forth: (i) the name, age, business address and residence address of each
nominee proposed in such notice, (ii) the principal occupation or employment of
each such nominee, (iii) the number of GSD LLC Shares that are owned of record
and beneficially by each such nominee, (iv) with respect to each nominee for
election or reelection to the Board, the completed and signed questionnaire,
representation and agreement required by Section 5.15, (v) such other
information concerning each such nominee as would be required to be disclosed in
a proxy statement soliciting proxies for the election of such nominee as a
Director in an election contest (even if an election contest is not involved),
or that is otherwise required to be disclosed, under the rules of the United
States Securities and Exchange Commission, and (vi) as to the Proponent: (A) the
name and address of the Proponent, and of any holder of record of the
Proponent’s GSD LLC Shares as they appear on the Company’s books, (B) the class
and number of GSD LLC Shares that are owned by the Proponent (beneficially and
of record) and owned by any holder of record of the Proponent’s GSD LLC Shares,
as of the date of the Proponent’s notice, and a representation that the
Proponent will notify the Company in writing of the class and number of such LLC
Shares owned of record and beneficially as of the record date for the meeting
promptly following the later of the record date or the date notice of the record
date is first publicly disclosed, (C) a description of any agreement,
arrangement or understanding with respect to such nomination between or among
the Proponent and any of its affiliates or associates, and any others (including
their names) acting in concert with any of the foregoing, and a representation
that the Proponent will notify the Company in writing of any such agreement,
arrangement or understanding in effect as of the record date for the meeting
promptly following the later of the record date or the date notice of the record
date is first publicly disclosed, (D) a description of any agreement,
arrangement or understanding (including any derivative or short positions,
profit interests, options, hedging transactions, and borrowed or loaned shares)
that has been entered into as of the date of the Proponent’s notice by, or on
behalf of, the Proponent or any of its affiliates or associates, the effect or
intent of which is to mitigate loss to, manage risk or benefit of share price
changes for, or increase or decrease the voting power of the Proponent or any of
its affiliates or associates with respect to GSD LLC Shares, and a
representation that the Proponent will notify the Company in writing of any such
agreement, arrangement or understanding in effect as of the record date for the
meeting promptly following the later of the record date or the date notice of
the record date is first publicly disclosed, (E) a representation that the
Proponent has continuously held at least $2000 in market value, or 1%, of the
Company’s Outstanding GSD LLC Shares entitled to vote for at least one year (or
such lesser period that shall have elapsed since the Merger) by such date of
giving written notice or a representation that the Proponent is entitled to cast
votes with respect to at least 5% of the Outstanding GSD LLC Shares, (F) a
representation that the Proponent intends to appear in person or by proxy at the
meeting to nominate the person or persons specified in the notice, and (G) a
representation whether the Proponent intends to deliver a proxy statement and
form of proxy to Members of the Company and/or otherwise solicit proxies from
Members in support of the nomination. The Company may require any proposed
nominee to furnish such other information as it may reasonably require to
determine the eligibility of such proposed nominee to serve as an independent
Director of the Company or that could be material to a reasonable Member’s
understanding of the independence, or lack thereof, of such nominee.

 

28

Table of Contents

 

(b)          If the chair of the Election Meeting determines that a nomination
of any candidate for election as a Director was not made in accordance with the
applicable provisions of this Section 5.15, such nomination shall be void.
Notwithstanding anything in this Section 5.15 to the contrary, unless otherwise
required by law, if a Proponent intending to make a nomination at an Election
Meeting pursuant to this Section 5.15 does not provide the information required
under clauses (B) through (D) of subparagraph (vi) of paragraph (a) of this
Section 5.15 to the Company promptly following the later of the record date or
the date notice of the record date is first publicly disclosed, or the Proponent
(or a qualified representative of the Proponent) does not appear at the meeting
to present the nomination, such nomination shall be disregarded, notwithstanding
that proxies in respect of such nomination may have been received by the
Company.

 

Section 5.15         Submission of Questionnaire.

 

To be eligible to be a nominee for election or reelection as a Director of the
Company, a person must deliver (in accordance with the time periods prescribed
for delivery of notice under Section 5.15 of this Agreement) to the Secretary of
the Company at the principal executive offices of the Company a written
questionnaire with respect to the background and qualification of such person
and the background of any other person or entity on whose behalf the nomination
is being made (which questionnaire shall be provided by the Secretary upon
written request) and a written representation and agreement (in the form
provided by the Secretary upon written request) that such person (i) is not and
will not become a party to (A) any agreement, arrangement or understanding with,
and has not given any commitment or assurance to, any person or entity as to how
such person, if elected as a Director of the Company, will act or vote on any
issue or question (a “Voting Commitment”) that has not been disclosed to the
Company or (B) any Voting Commitment that could limit or interfere with such
person’s ability to comply, if elected as a Director of the Company, with such
person’s fiduciary duties under applicable law, (ii) is not and will not become
a party to any agreement, arrangement or understanding with any person or entity
other than the Company with respect to any direct or indirect compensation,
reimbursement or indemnification in connection with service or action as a
Director that has not been disclosed therein, and (iii) in such person’s
individual capacity and on behalf of any person or entity on whose behalf the
nomination is being made, would be in compliance, if elected as a Director of
the Company, and will comply with, applicable law and all applicable publicly
disclosed governance, conflict of interest, opportunities, confidentiality and
ownership and trading policies and guidelines of the Company.

 

Section 5.16         Articles of Organization.

 

The Articles of Organization has been filed with the Secretary of State of the
State of New York as required by the NYLLCL, such filing being hereby confirmed,
ratified and approved in all respects. The Board shall use all reasonable
efforts to cause to be filed such other certificates or documents that it
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited liability company in the State of New
York or any other state in which the Company may elect to do business or own
property. To the extent that the Board determines such action to be necessary or
appropriate, the Board shall direct the appropriate officers of the Company to
file amendments to and restatements of the Articles of Organization and do all
things to maintain the Company as a limited liability company under the

 

29

Table of Contents

 

laws of the State of New York or of any other state in which the Company may
elect to do business or own property, and any such officer so directed shall be
an “authorized person” of the Company within the meaning of the NYLLCL for
purposes of filing any such certificate with the Secretary of State of the State
of New York. The Company shall not be required, before or after filing, to
deliver or mail a copy of the Articles of Organization, any qualification
document or any amendment thereto to any Member.

 

ARTICLE VI

 

Officers

 

Section 6.1           Officers.

 

The officers of the Company shall be a President, a Secretary, a Treasurer, and
such other officers and assistant officers, as the Board may from time to time
deem advisable. Except for President and Secretary, the Board may refrain from
filling any of the said offices at any time and from time to time. Except as
otherwise required by applicable law, the same individual may hold any two (2)
or more offices. The officers shall be elected by the Board at the time, in the
manner and for such terms as the Board from time to time shall determine. Any
officer may be removed at any time, with or without cause, and regardless of the
term for which such officer was elected, but without prejudice to any contract
right of such officer. Each officer shall hold his office for the current year
for which he was elected or appointed by the Board unless he shall resign,
becomes disqualified, or be removed at the pleasure of the Board.

 

Section 6.2           President.

 

The President shall have general supervision of all of the departments and
business of the Company and shall prescribe the duties of the other officers and
employees and see to the proper performance thereof. The President shall be
responsible for having all orders and resolutions of the Board carried into
effect. The President shall execute on behalf of the Company and may affix or
cause to be affixed a seal to authorized documents and instruments requiring
such execution, except to the extent that signing and execution thereof shall
have been delegated to some other officer or agent of the Company by the Board
or by the President. The President shall be a member of the Board. In the
absence or disability of the Chairman of the Board or his/her refusal to act,
the President shall preside at meetings of the Board. In general, the President
shall perform all the duties and exercise all of the powers and authorities
incident to such office or as prescribed by the Board.

 

Section 6.3           Secretary.

 

The Secretary shall act under the supervision of the President or such other
officers as the President may designate. Unless the Board has elected a
Secretary to the Board, or unless a designation to the contrary is made at a
meeting, the Secretary shall attend all meetings of the Board and all meetings
of the Members and record all of the proceedings of such meetings in a book to
be kept for that purpose, and shall perform like duties for the standing
Committees when required by this Agreement or otherwise. The Secretary shall
give, or cause to be given, notice of all meetings of the Members and of the
Board. The Secretary shall keep a seal of the Company,

 

30

Table of Contents

 

and, when authorized by the Board or the President, cause it to be affixed to
any documents and instruments requiring it. The Secretary shall perform such
other duties as may be prescribed by the Board, the President, or such other
supervising officer as the President may designate.

 

Section 6.4           Treasurer.

 

The Treasurer shall act under the supervision of the President or such other
officer as the President may designate. The Treasurer shall have custody of the
Company’s funds and such other duties as may be prescribed by the Board,
President or such other supervising officer as the President may designate.

 

Section 6.5           General Powers.

 

The officers are authorized to do and perform such acts as are necessary in the
carrying on of the business of the Company, subject always to the direction of
the Board.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1           Mandatory Indemnification.

 

(a)          No Director of the Company or Managing Member shall be liable to
the Company or its Members for monetary damages for breach of fiduciary duty as
a Director or Managing Member, except if a judgment or other final adjudication
adverse to the Director or Managing Member establishes that his acts or
omissions were in bad faith or involved intentional misconduct or a knowing
violation of law or that he personally gained in fact a financial profit or
other advantage to which he was not legally entitled or that his acts violated
Sections 409(c) and 609 of the NYLLCL. If the NYLLCL hereafter is amended to
authorize the further elimination or limitation of the liability of Directors or
Managing Member, then the liability of a Director of the Company or Managing
Member, in addition to the limitation on personal liability provided herein,
shall be limited to the fullest extent permitted by the amended NYLLCL. Any
repeal or modification of this Section 7.1(a) by the Members of the Company
shall be prospective only and shall not adversely affect any limitation on the
personal liability of a Director of the Company or Managing Member existing at
the time of such repeal or modification.

 

(b)          The Company shall, to the full extent permitted by the NYLLCL, as
amended from time to time (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment) indemnify any person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceedings, whether civil, criminal, administrative or investigative, by reason
of the fact that he/she is or was a Managing Member, Director, officer or
employee of the Company or any of its subsidiaries or was serving at the request
of the Company as a Managing Member, Director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans maintained
or sponsored by the Company, against all expense, liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably

 



31

Table of Contents

 

incurred or suffered by such person in connection therewith, and such
indemnification shall continue as to a person who has ceased to be a Managing
Member, Director, officer, employee or agent and shall inure to the benefit of
his or her heirs, executors and administrators; provided, however, that except
as provided in paragraph (c) of this Section 7.1, the Company shall indemnify
any such person seeking indemnification in connection with a proceeding (or part
thereof) initiated by such person only if such proceeding (or part thereof) was
authorized by the Board. Any right of indemnification so provided shall be a
contract right and shall include the right to be paid by the Company the
expenses incurred in defending any such proceeding in advance of its final
disposition, such advances to be paid by the Company within 20 days after
receipt by the Company of a statement or statements from the claimant requesting
such advance or advances from time to time; provided, however, that if the
NYLLCL requires, the payment of such expenses incurred by a Managing Member,
Director or officer in his or her capacity as a Managing Member, Director or
officer (and not in any other capacity in which service was or is rendered by
such person while a Managing Member, Director or officer, including, without
limitation, service to any employee benefit plan) in advance of the final
disposition of a proceeding shall be made only upon delivery to the Company of
an undertaking by or on behalf of such Managing Member, Director or officer to
repay all amounts so advanced if it shall ultimately be determined that such
Managing Member, Director or officer is not entitled to be indemnified under
this Article VII or otherwise.

 

(c)          To obtain indemnification under this Article VII, a claimant shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the claimant and is
reasonably necessary to determine whether and to what extent the claimant is
entitled to indemnification. Upon written request by a claimant for
indemnification pursuant to the first sentence of this paragraph (b), a
determination, if required by applicable law, with respect to the claimant’s
entitlement thereto shall be made as follows: (1) if requested by the claimant,
by Independent Counsel (as hereinafter defined), or (2) if no request is made by
the claimant for a determination by Independent Counsel, (i) by the Board by a
majority vote of a quorum consisting of Disinterested Directors (as hereinafter
defined), or (ii) if a quorum of the Board consisting of Disinterested Directors
is not obtainable or, even if obtainable, such quorum of Disinterested Directors
so directs, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to the claimant, or (iii) if a quorum of Disinterested
Directors so directs, by the Members of the Company. In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel at the request of the claimant, the Independent Counsel shall be
selected by the Board unless there shall have occurred within two years prior to
the date of the commencement of the action, suit or proceedings for which
indemnification is claimed a Change of Control (as hereinafter defined), in
which case the Independent Counsel shall be selected by the claimant unless the
claimant shall request that such selection be made by the Board. If it is so
determined that the claimant is entitled to indemnification, payment to the
claimant shall be made within ten days after such determination.

 

(d)          If a claim under paragraph (a) of this Article VII is not paid in
full by the Company within thirty days after a written claim pursuant to
paragraph (b) of this Article VII has been received by the Company, the claimant
may at any time thereafter bring suit against the Company to recover the unpaid
amount of the claim and, if successful in whole or in part, the claimant shall
be entitled to be paid also the expense of prosecuting such claim. It shall be a

 



32

Table of Contents

 

defense to any such action (other than an action brought to enforce a claim for
expenses incurred in defending any proceeding in advance of its final
disposition where the required undertaking, if any is required, has been
tendered to the Company) that the claimant has not met the standard of conduct
which makes it permissible under the NYLLCL for the Company to indemnify the
claimant for the amount claimed, but the burden of proving such defense shall be
on the Company. Neither the failure of the Company (including its Board,
Independent Counsel or Members) to have made a determination prior to the
commencement of such action that indemnification of the claimant is proper in
the circumstances because he or she has met the applicable standard of conduct
set forth in the NYLLCL, nor an actual determination by the Company (including
its Board, Independent Counsel or Members) that the claimant has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the claimant has not met the applicable standard of conduct.

 

(e)          If a determination shall have been made pursuant to paragraph (b)
of this Article VII that the claimant is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding
commenced pursuant to paragraph (c) of this Article VII.

 

(f)          The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to paragraph (c) of this Article VII that the
procedures and presumptions of this Article VII are not valid, binding and
enforceable and shall stipulate in such proceeding that the Company is bound by
all the provisions of this Article VII.

 

(g)          The right to indemnification and the payment of expenses incurred
in defending a proceeding in advance of its final disposition conferred in this
Article VII shall not be exclusive of any other right which any person may have
or hereafter acquire under any statute, provision of the Articles of
Organization, this Agreement, vote of Members or Disinterested Directors or
otherwise. No repeal or modification of this this Article VII shall in any way
diminish or adversely affect the rights of any Managing Member, Director,
officer, employee or agent of the Company hereunder in respect of any occurrence
or matter arising prior to any such repeal or modification.

 

(h)          The Company may maintain insurance, at its expense, to protect
itself and any Managing Member, Director, officer, employee or agent of the
Company or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the Company
would have the power to indemnify such person against such expense, liability or
loss under the NYLLCL. To the extent that the Company maintains any policy or
policies providing such insurance, each such Managing Member, Director or
officer, and each such agent or employee to which rights to indemnification have
been granted as provided in paragraph (h) of this this Article VII, shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage thereunder for any such Managing Member,
Director, officer, employee or agent.

 

(i)          The Company may, to the extent authorized from time to time by the
Board or the Members of the Company by resolution thereof, grant rights to
indemnification, and rights to be paid by the Company the expenses incurred in
defending any proceeding in advance of its final disposition, to any employee or
agent of the Company to the fullest extent of the

 



33

Table of Contents

 

provisions of this this Article VII with respect to the indemnification and
advancement of expenses of Directors and officers of the Company, or to any
Managing Member, Directors or officers of the Company to the extent such rights
are permitted by law and not available under this this Article VII.

 

(j)          If any provision or provisions of this this Article VII shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (1) the
validity, legality and enforceability of the remaining provisions of this this
Article VII (including, without limitation, each portion of any paragraph of
this this Article VII containing any such provision held to be invalid, illegal
or unenforceable, that is not itself held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (2) to
the fullest extent possible, the provisions of this this Article VII (including,
without limitation, each such portion of any paragraph of this this Article VII
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

 

(k)          For purposes of this Article VII:

 

(i)          “Change of Control” means

 

(A)         The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act a Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding GSD LLC Shares
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of Directors; provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control; (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or (iv) any acquisition pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of paragraph (C) of this Section 7.1(j)(1); or

 

(B)         Individuals who, as of the Transferability Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
Director subsequent to the Transferability Date whose election, or nomination
for election by the Company’s Members, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(C)         Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or

 

34

Table of Contents

 

substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding GSD LLC Shares and outstanding voting
securities of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then Outstanding GSD LLC Shares and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Company’s Outstanding GSD LLC Shares and outstanding voting
securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then Outstanding GSD LLC Shares resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination and (iii) at least a majority of the members of the
Board of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(D)         Approval by the Members of the Company of a complete liquidation or
dissolution of the Company.

 

(ii)         “Disinterested Director” means a Director of the Company who is not
and was not a party to the action or proceeding in respect of which
indemnification is sought by the claimant.

 

(iii)        “Independent Counsel” means a law firm, a member of a law firm, or
an independent practitioner, that is experienced in matters of corporate,
securities and limited liability company law and shall include any person who,
under the applicable standards of professional conduct then prevailing, would
not have a conflict of interest in representing either the Company or the
claimant in an action to determine the claimant’s rights under this Article VII.

 

(l)          Any notice, request or other communication required or permitted to
be given to the Company under this Article VII shall be in writing and either
delivered in person or sent by overnight mail or courier service, or certified
or registered mail, postage prepaid, return receipt requested, to the Secretary
of the Company and shall be effective only upon receipt by the Secretary.

 



35

Table of Contents

 

ARTICLE VIII

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.1           Records and Accounting.

 

The Board shall keep or cause to be kept at the principal office of the Company
appropriate books and records with respect to the Company’s business, including
all books and records necessary to provide to the Members any information
required to be provided pursuant to this Agreement. Any books and records
maintained by or on behalf of the Company in the regular course of its business,
including the record of the Members, books of account and records of Company
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
punch cards, magnetic tape, photographs, micrographics or any other information
storage device; provided, that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Company shall be maintained, for tax and financial
reporting purposes, on an accrual basis in accordance with U.S. generally
accepted accounting principles.

 

Section 8.2           Fiscal Year.

 

The fiscal year for tax and financial reporting purposes of the Company shall be
a calendar year ending December 31 unless otherwise required by the Code or
permitted by law.

 

Section 8.3           Reports.

 

(a)          As soon as practicable, but in no event later than 120 days after
the close of each fiscal year of the Company, the Board shall cause to be mailed
or made available to each Record Holder of a GSD LLC Share, as of a date
selected by the Board, an annual report containing financial statements of the
Company for such fiscal year of the Company, presented in accordance with U.S.
generally accepted accounting principles, including a balance sheet and
statements of operations, equity and cash flows, such statements to be audited
by a registered public accounting firm selected by the Board.

 

(b)          As soon as practicable, but in no event later than 90 days after
the close of each Quarter except the last Quarter of each fiscal year, the Board
shall cause to be mailed or made available to each Record Holder of a GSD LLC
Share, as of a date selected by the Board, a report containing unaudited
financial statements of the Company and such other information as may be
required by applicable law, regulation or rule of any National Securities
Exchange on which the GSD LLC Shares are listed for trading, or as the Board
determines to be necessary or appropriate.

 

ARTICLE IX

 

TAX MATTERS

 

Section 9.1           Tax Returns and Information.

 

The Company shall timely file all returns of the Company that are required for
federal, state and local income tax purposes on the basis of the accrual method
and its fiscal year. The officers of the Company shall use reasonable efforts to
furnish to all Members necessary tax information as promptly as possible after
the end of the fiscal year of the Company; provided, however, that delivery of
such tax information may be subject to delay as a result of the late receipt of
any necessary tax information from an entity in which the Company or any Group
Member holds an interest. The classification, realization and recognition of
income, gain, losses

 

36

Table of Contents

 

and deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.

 

Section 9.2           Tax Elections.

 

(a)          The Company may make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the Board’s determination
that such revocation is in the best interests of the Members.

 

(b)          Except as otherwise provided herein, the Board shall determine
whether the Company should make any other elections permitted by the Code.

 

Section 9.3           Tax Controversies.

 

The Board shall designate one Member as the Tax Matters Partner (as defined in
the Code). The Tax Matters Partner is authorized and required to represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Company funds for professional services and
costs associated therewith. Each Member agrees to cooperate with the Tax Matters
Partner and to do or refrain from doing any or all things reasonably required by
the Tax Matters Partner to conduct such proceedings.

 

Section 9.4           Withholding.

 

Notwithstanding any other provision of this Agreement, the Board is authorized
to take any action that may be required to cause the Company and other Group
Members to comply with any withholding requirements established under the Code
or any other federal, state, local or foreign law including pursuant to Sections
1441, 1442, 1445 and 1446 of the Code. To the extent that the Company is
required or elects to withhold and pay over to any taxing authority any amount
resulting from the allocation or distribution of income to any Member (including
by reason of Section 1446 of the Code), the Board may treat the amount withheld
as a distribution of cash pursuant to Sections 4.3 or 8.3 in the amount of such
withholding from such Member.

 

Section 9.5           Partnership Treatment.

 

The Board shall use its reasonable best efforts to take such actions as are
necessary or appropriate to preserve the status of the Company as a partnership
for federal (and applicable state) income tax purposes.

 

ARTICLE X

 

DISSOLUTION AND LIQUIDATION

 

Section 10.1         Dissolution.

 

The Company shall not be dissolved by the admission of Substitute Members or
Additional Members. The Company shall dissolve, and its affairs shall be wound
up, upon:

 

37

Table of Contents

 

(a)          an election to dissolve the Company by the Board that is approved
by the holders of a Share Majority;

 

(b)          the sale, exchange or other disposition of all of the real
properties (or indirect interests) of the Company;

 

(c)          the entry of a decree of judicial dissolution of the Company
pursuant to the provisions of the NYLLCL; or

 

(d)          at any time that there are no Members of the Company, unless the
business of the Company is continued in accordance with the NYLLCL.

 

Section 10.2         Liquidator.

 

Upon dissolution of the Company, the Board shall select one or more Persons to
act as Liquidator. The Liquidator (if other than the Board) shall be entitled to
receive such compensation for its services as may be approved by holders of a
Share Majority. The Liquidator (if other than the Board) shall agree not to
resign at any time without 15 days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by holders of a Share
Majority. Upon dissolution, death, incapacity, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of a Share Majority. The right to approve a
successor or substitute Liquidator in the manner provided herein shall be deemed
to refer also to any such successor or substitute Liquidator approved in the
manner herein provided. Except as expressly provided in this Article VIII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the Board under the terms of this Agreement (but
subject to all of the applicable limitations, contractual and otherwise, upon
the exercise of such powers) necessary or appropriate to carry out the duties
and functions of the Liquidator hereunder for and during the period of time
required to complete the winding up and liquidation of the Company as provided
for herein.

 

Notwithstanding the foregoing, in lieu of appointing a Liquidator, the Board may
cause the then-remaining real properties (and indirect interests) of the Company
to be transferred to a liquidating trust, which shall have the full power and
authority to carry out the liquidation in accordance with this Agreement and the
NYLLCL.

 

Section 10.3         Liquidation.

 

The Liquidator shall proceed to dispose of the assets of the Company, discharge
its liabilities, and otherwise wind up its affairs in such manner and over such
period as determined by the Liquidator, subject to Section 1005 of the NYLLCL
and the following:

 

(a)          Subject to Section 8.3(c), the assets may be disposed of by public
or private sale or by distribution in kind to one or more Members on such terms
as the Liquidator and such Member or Members may agree. If any property is
distributed in kind, the Member receiving the property shall be deemed for
purposes of Section 8.3(c) to have received cash equal to its fair market value;
and contemporaneously therewith, appropriate cash distributions must be

 

38

Table of Contents

 

made to the other Members. Notwithstanding anything to the contrary contained in
this Agreement, the Members understand and acknowledge that a Member may be
compelled to accept a distribution of any asset in kind from the Company despite
the fact that the percentage of the asset distributed to such Member exceeds the
percentage of that asset which is equal to the percentage in which such Member
shares in distributions from the Company. The Liquidator may defer liquidation
or distribution of the Company’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Company’s assets
would be impractical or would cause undue loss to the Members. The Liquidator
may distribute the Company’s assets, in whole or in part, in kind if it
determines that a sale would be impractical or would cause undue loss to the
Members.

 

(b)          Liabilities of the Company include amounts owed to the Liquidator
as compensation for serving in such capacity (subject to the terms of Section
8.2) and amounts to Members otherwise than in respect of their distribution
rights under Article IV. With respect to any liability that is contingent,
conditional or unmatured or is otherwise not yet due and payable, the Liquidator
shall either settle such claim for such amount as it thinks appropriate or
establish a reserve of cash or other assets to provide for its payment. When
paid, any unused portion of the reserve shall be applied to other liabilities or
distributed as additional liquidation proceeds.

 

(c)          All property and all cash in excess of that required to discharge
liabilities as provided in Section 8.3(b) shall be distributed to the Members in
accordance with and to the extent of the positive balances in their respective
Capital Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 8.3(c)) for the taxable year of the Company during which the liquidation
of the Company occurs (with such date of occurrence being determined by the
Board, and such distribution shall be made by the end of such taxable year (or,
if later, within 90 days after said date of such occurrence).

 

(d)          Notwithstanding any other provision of this Agreement, if, upon the
dissolution and liquidation of the Company pursuant to this Article VIII and
after all other allocations provided for in Section 4.1 have been tentatively
made as if this section were not in this Agreement, the quotient obtained by
dividing the positive balance of a Member’s Capital Account with respect to GSD
LLC Shares by the aggregate of all Members’ Capital Account balances with
respect to GSD LLC Shares at such time would differ from such Member’s
Percentage Interest, then Net Income (and items thereof) and Net Loss (and items
thereof) for the Fiscal Year in which the Company dissolves and liquidates
pursuant to Article VIII shall be allocated among the Members in a manner such
that the positive balance in the Capital Account of each Member with respect to
GSD LLC Shares on a share by share basis, immediately after giving effect to
such allocation, is, as nearly as possible, equal to each such Member’s
Percentage Interest on a share by share basis.

 

Section 10.4         Cancellation of Articles of Organization.

 

Upon the completion of the distribution of Company cash and property as provided
in Section 8.3 in connection with the liquidation of the Company, the Articles
of Organization and all qualifications of the Company as a foreign limited
liability company in jurisdictions other

 

39

Table of Contents

 

than the State of New York shall be canceled and such other actions as may be
necessary to terminate the Company shall be taken.

 

Section 10.5         Return of Contributions.

 

None of any member of the Board or any officer of the Company will be personally
liable for, or have any obligation to contribute or loan any monies or property
to the Company to enable it to effectuate, the return of the Capital
Contributions of the Members, or any portion thereof, it being expressly
understood that any such return shall be made solely from Company assets.

 

Section 10.6         Waiver of Partition.

 

To the maximum extent permitted by law, each Member hereby waives any right to
partition of the Company property.

 

Section 10.7         Capital Account Restoration.

 

No Member shall have any obligation to restore any negative balance in its
Capital Account upon liquidation of the Company.

 

ARTICLE XI

 

AMENDMENT OF AGREEMENT

 

Section 11.1         General.

 

Except as provided in Section 11.2, Section 11.3 and Section 11.4, the Board may
amend any of the terms of this Agreement but only in compliance with the terms,
conditions and procedures set forth in this Section 11.1. If the Board desires
to amend any provision of this Agreement other than pursuant to Section 11.3,
then it shall first adopt a resolution setting forth the amendment proposed,
declaring its advisability, and then (i) call a special meeting of the Members
entitled to vote in respect thereof for the consideration of such amendment,
(ii) direct that the amendment proposed be considered at the next annual meeting
of the Members or (iii) seek the written consent of the Members. Amendments to
this Agreement may be proposed only by or with the consent of the Board. Such
special or annual meeting shall be called and held upon notice in accordance
with Article XI of this Agreement. The notice shall set forth such amendment in
full or a brief summary of the changes to be effected thereby, as the Board
shall deem advisable. At the meeting, a vote of Members entitled to vote thereon
shall be taken for and against the proposed amendment. A proposed amendment
shall be effective upon its approval by a Share Majority, unless a greater
percentage is required under this Agreement or by the NYLLCL.

 

Section 11.2         Super-Majority Amendments.

 

Notwithstanding Section 11.1, the affirmative vote of the holders of Outstanding
GSD LLC Shares representing at least two-thirds of the total votes that may be
cast by all Outstanding

 

40

Table of Contents

 

GSD LLC Shares in the election of Directors, voting together as a single class,
shall be required to alter or amend any provision of this Section 11.2 or
Section 11.4(b).

 

Section 11.3         Amendments to be Adopted Solely by the Board.

 

Notwithstanding Section 11.1, the Board, without the approval of any Member, may
amend any provision of this Agreement, and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:

 

(a)          a change in the name of the Company, the location of the principal
place of business of the Company, the registered agent of the Company or the
registered office of the Company;

 

(b)          the admission, substitution, withdrawal or removal of Members in
accordance with this Agreement;

 

(c)          a change that the Board determines to be necessary or appropriate
to qualify or continue the qualification of the Company as a limited liability
company under the laws of any state or to ensure that the Company will not be
treated as an association taxable as a corporation or otherwise taxed as an
entity for federal income tax purposes other than as the Company specifically so
designates;

 

(d)          a change that, in the sole discretion of the Board, it determines
(i) does not adversely affect the Members (including adversely affecting the
holders of any particular class of GSD LLC Shares as compared to other holders
of other classes of GSD LLC Shares) in any material respect, (ii) to be
necessary or appropriate to satisfy any requirements, conditions or guidelines
contained in any opinion, directive, order, ruling or regulation of any federal
or state agency or judicial authority or contained in any federal or state
statute (including the NYLLCL), (iii) to be necessary, desirable or appropriate
to facilitate the trading of the GSD LLC Shares (including, without limitation,
the division of any class or classes of Outstanding GSD LLC Shares into
different classes to facilitate uniformity of tax consequences within such
classes of GSD LLC Shares) or comply with any rule, regulation, guideline or
requirement of any National Securities Exchange on which GSD LLC Shares are or
will be listed for trading, compliance with any of which the Board deems to be
in the best interests of the Company and the Members, (iv) to be necessary or
appropriate in connection with action taken by the Board pursuant to Section 3.7
or (v) is required to effect the intent expressed in the Registration Statement
or the intent of the provisions of this Agreement or is otherwise contemplated
by this Agreement;

 

(e)          a change in the fiscal year or taxable year of the Company and any
other changes that the Board determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Company;

 

(f)          an amendment that the Board determines, based on the advice of
counsel, to be necessary or appropriate to prevent the Company or its Directors,
officers, trustees or agents from in any manner being subjected to the
provisions of the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
Employee Retirement Income Security Act of 1974, as amended, regardless of

 

41

Table of Contents

 

whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;

 

(g)          an amendment that the Board determines to be necessary or
appropriate in connection with the authorization or issuance of any class of GSD
LLC Shares pursuant to Section 3.2 and the admission of Additional Members;

 

(h)          any amendment expressly permitted in this Agreement to be made by
the Board acting alone;

 

(i)          an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 10.3;

 

(j)          a merger, conversion or conveyance pursuant to Section 10.3(d); or

 

(k)          any other amendments substantially similar to the foregoing.

 

Section 11.4         Amendment Requirements.

 

(a)          Notwithstanding the provisions of Sections 11.1 and 11.3, no
provision of this Agreement that establishes a percentage of Outstanding GSD LLC
Shares required to take any action shall be amended, altered, changed, repealed
or rescinded in any respect that would have the effect of reducing such voting
percentage unless such amendment is approved by the affirmative vote of holders
of Outstanding GSD LLC Shares whose aggregate Outstanding GSD LLC Shares
constitute not less than the voting requirement sought to be reduced.

 

(b)          Notwithstanding the provisions of Sections 11.1 and 11.3, but
subject to the provisions of Section 11.2, no amendment to this Agreement may
(i) enlarge the obligations of any Member without its consent, unless such shall
be deemed to have occurred as a result of an amendment approved pursuant to
Section 11.4(c), (ii) change Section 8.1(a), (iii) change the term of the
Company or, (iv) except as set forth in Section 8.1(a), give any Person the
right to dissolve the Company.

 

(c)          Except as provided in Section 10.3, and without limitation of the
Board’ authority to adopt amendments to this Agreement without the approval of
any Members as contemplated in Section 11.1, notwithstanding the provisions of
Section 11.1, (i) any amendment that would have a material adverse effect on the
rights or preferences of any class of GSD LLC Shares in relation to other
classes of GSD LLC Shares must be approved by the holders of a majority of the
Outstanding GSD LLC Shares of the class affected.

 



42

Table of Contents

 

ARTICLE XII

 

MEMBER MEETINGS

 

Section 12.1         Voting.

 

Except as otherwise set forth in this Agreement, with respect to any matter
submitted to a vote of Members, each holder shall be entitled to one vote per
GSD LLC Share. Any GSD LLC Share representing an Excess Interest shall not be
eligible to vote.

 

Section 12.2         Place of Meetings.

 

All meetings of the Members shall be held at such place or places, within or
without the State of New York, as shall be determined by the Board from time to
time.

 

Section 12.3         Annual Meetings.

 

The annual meeting of the Members shall be held at such date or hour as may be
fixed by the Board. At an annual meeting of the Members, only such business
shall be conducted as shall have been properly brought before the meeting. To be
properly brought before an annual meeting business must be: (a) specified in the
notice of meeting (or any supplement thereto) given by or at the direction of
the Board, (b) otherwise properly brought before the meeting by or at the
direction of the Board, or (c) otherwise properly brought before the meeting by
a Member in accordance with (i) this Section 12.1 for any business other than
the nomination of a person for election as a Director or (ii) Sections 5.14,
5.15 and 5.16 hereof for any nomination of a person for election as a Director.

 

Section 12.4         Special Meetings.

 

Special meetings of the Members may be called at any time by (i) the President,
(ii) the Chairman of the Board, (iii) the Board pursuant to a resolution adopted
by a majority of the total number of Directors that the Company would have if
there were no vacancies, or (iv) by the President of the Company at the request
of Qualified Members holding at least thirty percent (30%) of all the votes
entitled to be cast on any issue proposed to be considered at the special
meeting. For purposes of this Section, a “Qualified Member” shall mean a person
who shall have been a Member of the Company for at least six (6) months
immediately preceding the request for a special meeting. In connection with any
request for a special meeting, each Qualified Member must comply with Section
12.1 for any business proposed for the special meeting other than the nomination
of a person for election as a Director. Any Member nominating a Director
proposed to be elected at the special meeting must comply with Sections 5.12,
5.13 and 5.14 hereof. Business transacted at all special meetings shall be
confined to the objects stated in the notice of the special meeting.

 

Section 12.5         Notice of the Meeting.

 

(a)          Written or printed notice, stating the place, day and hour of the
meeting and the purpose or purposes for which the meeting is called, shall be
given by the Company not less than ten (10) days nor more than sixty (60) days
before the date of the meeting, either personally or by first class mail. Notice
may be given by third class mail, in which event, the notice shall be given not
fewer than twenty-four (24) nor more than sixty (60) days before the date of the
meeting. If mailed, such notice shall be deemed to be given when deposited in
the United States mail with postage thereon prepaid, addressed to the Member at
his address as it appears on the stock transfer books of the Company or at such
other address given by the Member in accordance with law.

 

43

Table of Contents

 

(b)          Any previously scheduled meeting of the Members may be postponed,
and any special meeting of the stockholders may be cancelled, by resolution of
the Board upon public notice given prior to the date previously scheduled for
such meeting of Members.

 

Section 12.6         Quorum.

 

The holders of a majority of the GSD LLC Shares entitled to vote thereat shall
constitute a quorum at any meeting of Members for the transaction of business
except as otherwise provided by law.

 

Section 12.7         Conduct of Members’ Meetings; Adjournment.

 

(a)          The Chairman of the Board shall preside at all Member meetings. In
the absence of the Chairman of the Board, the President shall preside. The
Chairman or the officer presiding over the Members meeting may establish such
rules and regulations for the conduct of the meeting as he/she may deem to be
reasonably necessary or desirable for the orderly and expeditious conduct of the
meeting, and shall fix and announce at the meeting the date and time of the
opening and the closing of the polls for each matter upon which the stockholders
will vote at the stockholders’ meeting. Subject to Section 5.2 hereof, unless
the Chairman or the officer presiding over the Members’ meeting otherwise
requires, stockholders need not vote by ballot on any question.

 

(b)          The Chairman or the presiding officer at a Members meeting or a
majority of the GSD LLC Shares of the Company present thereat, represented in
person or by proxy, may adjourn the meeting from time to time, whether or not
there is a quorum. No notice of the time and place of adjourned meetings need be
given except as required by law. The Members present at a duly called meeting at
which a quorum is present may continue to transact business until adjournment,
notwithstanding the withdrawal of enough stockholders to leave less than a
quorum.

 

Section 12.8         Inspectors of Election.

 

At least two inspectors of election shall be appointed by the Board to serve at
each annual or special meeting of Members. Such inspectors may include
individuals who serve the Company in other capacities, including, without
limitation, as officers, employees, agents or representatives.

 

The inspectors shall determine the number of shares outstanding and the voting
power of each, the shares represented at the meeting, the existence of a quorum,
the validity and effect of proxies, and shall receive votes or consents, hear
and determine all challenges and questions arising in connection with the right
to vote, count and tabulate all votes or consents, determine the result, and do
such acts as are proper to conduct the election or vote with fairness to all
stockholders. If there are three or more inspectors, the act of a majority shall
govern. On request of the presiding officer or any stockholder entitled to vote
thereat, the inspectors shall make a report in writing of any challenge,
question or matter determined by them. Any report made by them shall be prima
facie evidence of the facts therein stated, and such report shall be filed with
the minutes of the meeting.

 

44

Table of Contents

 

Section 12.9         Action of Members.

 

Except as otherwise provided by law, the Articles of Organization, or this
Agreement, in all matters other than the election of Directors, the affirmative
vote of a majority of the GSD LLC Shares present in person or represented by
proxy at the meeting and entitled to vote on the matter shall be the act of the
Members.

 

Section 12.10       Notice of Member Proposal For Business Other Than
Nominations.

 

(a)          For business to be properly brought before an annual meeting by a
Member or before a special meeting called at the request of a Qualified Member
(other than, in either case, the nomination of a person for election as a
director, which is governed by Section 5.14), the Member intending to propose
the business at the annual meeting or the Qualified Member on whose behalf the
special meeting is called (each, a “Proponent”) must have given timely notice in
writing to the Secretary of the Company of the intention to propose such
business and such business must otherwise be a proper matter for Member action.
To be timely, such notice shall be delivered to the Secretary at the principal
executive offices of the Company (1) in the case of an annual meeting, not later
than the close of business on the 120th day nor earlier than the close of
business on the 150th day prior to the first anniversary of the preceding year’s
annual meeting; provided, however, that in the event that the date of the annual
meeting is more than 30 days before or more than 60 days after such anniversary
date, notice by the Member to be timely must be so delivered not earlier than
the close of business on the 120th day prior to such annual meeting and not
later than the close of business on the later of the 90th day prior to such
annual meeting or the 10th day following the day on which public disclosure of
the date of such meeting is first made by the Company; (2) in the case of a
special meeting called pursuant to Section 203.(i),(ii) or (iii) of this Article
II, not earlier than the close of business on the 120th day prior to the date of
such special meeting and not later than the close of business on the later of
the 90th day prior to the date of such special meeting or the 10th day following
the date of public disclosure of the date of such special meeting; and (3) in
the case of a special meeting called at the request of a Qualified Member (other
than, in either case, the nomination of a person for election as a director,
which is governed by Sections 5.14), not earlier than the close of business on
the 120th day prior to the date of such special meeting and not later than the
close of business on the 90th day prior to the date of such special meeting. In
no event shall the public disclosure of an adjournment of an annual meeting or
special meeting (each, a “Member Meeting”) commence a new time period for the
giving of a Member’s notice as described above. (For purposes of this Agreement,
public disclosure shall be deemed to include a disclosure made in a press
release reported by the Dow Jones News Services, Associated Press or a
comparable national news service or in a document filed by the Company with the
Securities and Exchange Commission pursuant to Section 13, 14 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)). A Proponent’s
notice to the Secretary shall set forth as to each matter the Proponent proposes
to bring before the Member Meeting: (A) a brief description of the business
desired to be brought before the Member Meeting and the reasons for conducting
such business at the Member Meeting, (B) the name and address of the Proponent,
and of any holder of record of the Proponent’s shares as they appear on the
Company’s books, (C) the class and number of shares of the Company which are
owned by the Proponent (beneficially and of record) and owned by any holder of
record of the Proponent’s shares, as of the date of the Proponent’s notice, and
a representation that the Proponent will notify the Company in writing of

 

45

Table of Contents

 

the class and number of such shares owned of record and beneficially as of the
record date for the meeting promptly following the later of the record date or
the date notice of the record date is first publicly disclosed, (D) any material
interest of the Proponent in such business, (E) a description of any agreement,
arrangement or understanding with respect to such business between or among the
Proponent and any of its affiliates or associates, and any others (including
their names) acting in concert with any of the foregoing, and a representation
that the Proponent will notify the Company in writing of any such agreement,
arrangement or understanding in effect as of the record date for the meeting
promptly following the later of the record date or the date notice of the record
date is first publicly disclosed, (F) a description of any agreement,
arrangement or understanding (including any derivative or short positions,
profit interests, options, hedging transactions, and borrowed or loaned shares)
that has been entered into as of the date of the Proponent’s notice by, or on
behalf of, the Proponent or any of its affiliates or associates, the effect or
intent of which is to mitigate loss to, manage risk or benefit of share price
changes for, or increase or decrease the voting power of the Proponent or any of
its affiliates or associates with respect to shares of stock of the Company, and
a representation that the Proponent will notify the Company in writing of any
such agreement, arrangement or understanding in effect as of the record date for
the meeting promptly following the later of the record date or the date notice
of the record date is first publicly disclosed, (G) a representation that the
Proponent is a holder of record or beneficial owner of shares of the Company
entitled to vote at the Member Meeting and intends to appear in person or by
proxy at the meeting to propose such business, and (H) a representation whether
the Proponent intends to deliver a proxy statement and form of proxy to Members
of the Company and/or otherwise solicit proxies from Members in support of the
proposal.

 

(b)          If the chair of the Member Meeting determines that any business
(other than the nomination of a person for election as a director, which is
governed by Sections 5.14) was not made in accordance with the applicable
provisions of this Agreement, such business shall not be transacted.
Notwithstanding anything in this Agreement to the contrary, unless otherwise
required by law, if a Proponent intending to propose business at a Member
Meeting pursuant to this Section 12.10 does not provide the information required
under subparagraphs (C), (E) and (F) of Section 12.10(a). to the Company
promptly following the later of the record date or the date notice of the record
date is first publicly disclosed, or the Proponent (or a qualified
representative of the Proponent) does not appear at the meeting to present the
proposed business, such business shall not be transacted, notwithstanding that
proxies in respect of such business may have been received by the Company. The
requirements of this Section 12.10 shall apply to any business to be brought
before a Member Meeting by a Member (other than the nomination of a person for
election as a director, which is governed by Section 5.14) whether such business
is to be included in the Company’s proxy statement pursuant to Rule 14a-8 of the
Exchange Act or presented to Members by means of an independently financed proxy
solicitation. The requirements of this Section 12.10 are included to provide the
Company notice of a Member’s intention to bring business before a Member Meeting
and shall in no event be construed as imposing upon any Member the requirement
to seek approval from the Company as a condition precedent to bringing any such
business before a Member Meeting.

 

46

Table of Contents

 

ARTICLE XIII

GENERAL PROVISIONS

 

Section 13.1         Seal of the Company.

 

The seal of the Company shall be circular in form and shall contain the name of
the Company, the year “2013” and the words “Company Seal, New York.”

 

Section 13.2         Fiscal Year.

 

The fiscal year of the Company shall begin on the first (1st) day of January in
each year and end on the thirty-first (31st) day of December in each year.

 

Section 13.3         Emergency Provisions.

 

In the event of any state of emergency, disaster or catastrophe (whether or not
declared by the United States Government or the State of New York), and during
the continuance of such emergency, the following By-Laws provisions shall be in
effect, notwithstanding any other provisions of the By-Laws:

 

(a)          A meeting of the Board or of any Committee thereof may be called by
any officer or director upon one (1) hour’s notice to all persons entitled to
notice whom, in the sole judgment of the notifier, it is feasible to notify;

 

(b)          The director or directors in attendance at the meeting of the Board
or of any Committee thereof shall constitute a quorum; and

 

(c)          These By-Laws may be amended or repealed, in whole or in part, by a
majority vote of the directors attending any meeting of the Board, provided such
amendment or repeal shall only be effective for the duration of such state.

 

Section 13.4         Further Action.

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 13.5         Severability.

 

If any provision of this Agreement is illegal or unenforceable as such, such
illegality or unenforceability shall not affect any other provision of this
Agreement and such other provisions shall continue in full force and effect.

 

Section 13.6         Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

47

Table of Contents

 

Section 13.7         Integration.

 

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

Section 13.8         Creditors.

 

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Company.

 

Section 13.9         Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

 

Section 13.10         Counterparts.

 

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a GSD LLC Share, upon
receipt of such issuance or transfer.

 

Section 13.11         Applicable Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York without regard to principles of conflict of laws.

 

Section 13.12         Invalidity of Provisions.

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 13.13         Consent of Members.

 

Each Member hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Members, such action may be so taken upon the
concurrence of less than all of the Members and each Member shall be bound by
the results of such action.

 

Section 13.14         Facsimile Signatures.

 

The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Company is expressly permitted by this
Agreement.

 

48

Table of Contents

 

Remainder of page intentionally left blank.

 

49

Table of Contents

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

  GYRODYNE COMPANY OF
AMERICA, INC.         By: /s/ Frederick C. Braun III     Name: Frederick C.
Braun III     Title: President and Chief Executive Officer

  

50

Table of Contents

 

[Signature Page to Amended and Restated LLC Agreement of Gyro Special
Distribution, LLC] 

 

51







 